Exhibit 10.1






BUILDINGS C, D AND AMENITY CENTER
LEASE AGREEMENT


by and between


ARE-SD REGION NO. 48 LLC,
a Delaware limited liability company,
as Landlord
and


QUIDEL CORPORATION,
a Delaware corporation,
as Tenant






Dated as of January 5, 2018












--------------------------------------------------------------------------------






TABLE OF CONTENTS
1.
Premises, Parking Areas
1
2.
Term
2
3.
Renewal Options
2
4.
Rent
3
5.
Alterations
7
6.
Use of Premises and Land; Compliance with Law; Access
8
7.
Land Owned By Landlord Other Than Premises
9
8.
Insurance.
9
9.
Mutual Waiver of Subrogation Rights
10
10.
Damages to Premises
11
11.
Condemnation
12
12.
Maintenance and Repairs; Utilities
13
13.
Assignment and Subletting
15
14.
Signs and Fixtures
16
15.
Liens
17
16.
Waivers
17
17.
Quiet Enjoyment and Impairment of Use
17
18.
Tenant’s Self-Help Rights
18
19.
Events of Default; Remedies
18
20.
Subordination; Attornment
21
21.
Surrender of Premises
21
22.
Holding Over
22
23.
Notices
23
24.
Parking Areas
24
25.
No Brokers
24
26.
Remedies Cumulative
24
27.
Short Form Lease
25
28.
Estoppel Certificates
25
29.
Governing Law, Jurisdiction, and Venue
25
30.
Specific Enforcement; Attorneys’ Fees
26
31.
WAIVER OF JURY TRIAL
26
32.
Interpretation
26
33.
Entire Agreement
27
34.
Counterparts
27
35.
Indemnification
27
36.
Additional Development
31
37.
CASp Inspection
31
38.
Must Take Space
32
39.
Environmental Requirements
35



i



--------------------------------------------------------------------------------





40.
OFAC
38
41.
Financial Information
38
42.
Severability
38
43.
EV Charging Stations
39
44.
Force Majeure
38
45.
Certain Defined Terms
39



ii



--------------------------------------------------------------------------------






LEASE AGREEMENT
THIS LEASE AGREEMENT (this “Lease”) is made as of January 5, 2018 (the
“Effective Date”), by and between ARE-SD REGION NO. 48, LLC, a Delaware limited
liability company (“Landlord”), and Quidel Corporation, a Delaware corporation
(“Tenant”).
WHEREAS, Quidel Cardiovascular, Inc., a Delaware corporation, an affiliate of
Tenant, as Seller (“Seller”), and Landlord, as Buyer, have entered into that
certain Agreement of Purchase and Sale and Joint Escrow Instructions dated
November 20, 2017 (the “Purchase Agreement”);
WHEREAS, pursuant to the Purchase Agreement, Landlord is acquiring from Seller
title to the real property located at 9965, 9975, 9985 and 9995 Summers Ridge
Road, San Diego, California 92121 and legally described and depicted on Exhibit
A (the “Land”), together with the Buildings (each, a “Building”) and other
structures and improvements appurtenant thereto, including the Premises (defined
below) (to the extent acquired pursuant to the Purchase Agreement, and
collectively with the Land, the “San Diego Facility”); and
WHEREAS, as contemplated by the Purchase Agreement, Landlord desires to lease
the Premises to Tenant, and Tenant desires to lease the Premises from Landlord,
in accordance with the terms and conditions of this Lease.
WITNESSETH:
1.Premises, Parking Areas.
(a)    Upon and subject to the terms, covenants, and conditions hereinafter set
forth, Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
certain real estate which consists of approximately 192,070 square feet (the
“Premises”) comprising all of Building C (92,570 rentable square feet) located
at the portion of the Land commonly known as 9985 Summers Ridge Road, San Diego,
California 92122 (“Building C”); all of Building D (71,644 rentable square feet)
located at the portion of the Land commonly known as 9965 Summers Ridge Road,
San Diego, California 92122 (“Building D”); and all of the Amenity Center
(27,856 rentable square feet located in Building A at 9975 Summers Ridge Road,
San Diego, California 92122, comprising the cafeteria, gymnasium, reception
area, training rooms, facilities storage and facilities workshop, each located
on the first floor of Building A at the San Diego Facility and depicted on
Exhibit B (“Amenity Center”). The rentable square footage figures set forth in
this Section 1(a) are agreed upon by the parties and deemed to be true and
correct, notwithstanding any subsequent remeasurement of the Premises or the
components thereof.
(b)    Upon and subject to the terms, covenants and conditions hereinafter set
forth, Landlord hereby grants to Tenant at no additional expense and subject to
the non-exclusive rights of other tenants which shall not include assigned
parking spaces, and Tenant hereby accepts such grant of, a non-exclusive license
to use certain parking spaces which are located on the Land (the “Parking
Areas”).
(c)    Except as expressly set forth herein, Tenant shall accept the Premises in
its otherwise existing “as-is” condition and Landlord shall not be obligated to
provide or pay for any improvement work or services related to the improvement
of the Premises.


1



--------------------------------------------------------------------------------





(d)    See Section 38 (Must Take Space).
2.Term. The term of this Lease (the “Term”) shall commence as of the Closing
Date (as defined in the Purchase Agreement) (the “Commencement Date”), and
expire at 11:59 pm on the date that is fifteen (15) years after the last day of
the calendar month in which the Commencement Date occurs (or such earlier date
as this Lease may otherwise terminate in accordance with its terms, covenants,
conditions, and provisions). The Initial Term may be extended by Tenant
exercising the renewal options pursuant to Section 3. “Lease Year” means the
twelve (12) month period commencing on the first day of the first calendar month
following the Commencement Date and each consecutive period of twelve (12)
calendar months thereafter during the Term (as defined below).
3.Renewal Options. Tenant shall have the right to extend the Term of the Lease
upon the following terms and conditions:
(a)    Extension Rights. Tenant shall have two (2) consecutive rights (each, an
“Extension Right”) to extend the Term of this Lease for five (5) years each
(each, an “Extension Term”) on the same terms and conditions as this Lease
(other than with respect to Base Rent and the Improvement Allowance (as defined
in Section 38(c) below)) by giving Landlord written notice of its election to
exercise each Extension Right at least twelve (12) months prior, and no earlier
than twenty-one (21) months prior, to the expiration of the initial Term of the
Lease or the expiration of any prior Extension Term.
Base Rent shall be adjusted on the commencement date of such Extension Term and
on each annual anniversary of the commencement of such Extension Term by
multiplying the Base Rent payable immediately before such adjustment for each
portion of the Premises by applicable rent adjustment percentage set forth in
the rent tables in Section 4(a)(ii) and 38(a)(ii) respectively (i.e., such that
the rent adjustment percentage for that portion of the Premises consisting of
Building C and Building D shall be 3% and the rent adjustment percentage for
that portion of the Premises consisting of the Amenity Center and the Must Take
Premises shall be 2.5%) and adding the resulting amount to the Base Rent payable
immediately before such adjustment.
(b)    Rights Personal. Extension Rights are personal to Tenant and are not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion; provided, however, that such Extension Rights are
transferrable in conjunction with an assignment consented to by Landlord
pursuant to Section 13 hereof.
(c)    Exceptions. Notwithstanding anything set forth above to the contrary,
Extension Rights shall, at Landlord’s option, not be in effect and Tenant may
not exercise any of the Extension Rights:
(i)    during any period of time that there is a currently pending Event of
Default by Tenant under any provision of this Lease; or
(ii)    if Tenant committed an Event of Default under any provision of this
Lease three (3) or more times, whether or not the Event of Default are cured,
during the twelve


2



--------------------------------------------------------------------------------





(12) month period immediately prior to the date that Tenant intends to exercise
an Extension Right, whether or not the Events of Default are cured.
(d)    No Extensions. The period of time within which any Extension Rights may
be exercised shall not be extended or enlarged by reason of Tenant’s inability
to exercise the Extension Rights.
(e)    Termination. The Extension Rights shall, at Landlord’s option, terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of an Extension Right, if, after such exercise, but prior to the commencement
date of an Extension Term, Tenant has committed an Event of Default three (3) or
more times.
4.Rent.
(a)    Base Rent.  
(i)    Tenant shall pay to Landlord base rent (“Base Rent”) for the components
of the Premises from and after the Commencement Date at rates set forth in the
chart in Section 4(a)(ii) below and shall be subject to adjustment on the first
day of each new Lease Year thereafter and each anniversary of such date
thereafter occurring during the Initial Term (each, a “Base Rent Adjustment
Date”), to equal one hundred three percent (103%) of the Base Rent in effect
immediately prior to the applicable Base Rent Adjustment Date with respect to
Building C and Building D, and one hundred two and one-half percent (102.5%) of
the Base Rent in effect immediately prior to the applicable Base Rent Adjustment
Date with respect to the Amenity Center. Base Rent shall be payable in equal
monthly installments equal to one-twelfth (1/12) of the then-applicable Base
Rent, in advance on the first Business Day of each calendar month. If the
Commencement Date is other than the first day of the month, Base Rent shall be
pro-rated during the first calendar month of the Term in accordance with Section
4(d). Except as otherwise expressly set forth herein, there shall be no
abatement, deduction or set-off permitted against the Base Rent or Additional
Rent payable under this Lease.


3



--------------------------------------------------------------------------------





BASE RENT TABLE
 
Building C
Lab
Building D
Lab
Amenity
Center
RSF
Annual
Increases
92,570 RSF
3.00%
71,644 RSF
3.00%
27,856 RSF
2.50%
 
$/SF/Mo$/Year
$/SF/Mo$/Year
$/SF/Mo$/Year
Year 1
$2.652,943,726
$2.652,278,279
$2.50835,680
Year 2
$2.733,032,038
$2.732,346,628
$2.56856,572
Year 3
$2.813,122,999
$2.812,417,026
$2.63877,986
Year 4
$2.903,216,689
$2.902,489,537
$2.69899,936
Year 5
$2.983,313,190
$2.982,564,223
$2.76922,434
Year 6
$3.073,412,585
$3.072,641,150
$2.83945,495
Year 7
$3.163,514,963
$3.162,720,385
$2.90969,133
Year 8
$3.263,620,412
$3.262,801,996
$2.97993,361
Year 9
$3.363,729,024
$3.362,886,056
$3.051,018,195
Year 10
$3.463,840,895
$3.462,972,638
$3.121,043,650
Year 11
$3.563,956,122
$3.563,061,817
$3.201,069,741
Year 12
$3.674,074,805
$3.673,153,671
$3.281,096,485
Year 13
$3.784,197,049
$3.783,248,281
$3.361,123,897
Year 14
$3.894,322,961
$3.893,345,730
$3.451,151,994
Year 15
$4.014,452,650
$4.013,446,102
$3.531,180,794
TOTAL
$54,750,106
$42,373,519
$14,985,352



(b)    Additional Rent. During the Term, in addition to Base Rent, Tenant shall
pay to Landlord as Additional Rent (i) Building Operating Expenses attributable
to each Computation Year; (ii) Tenant’s Project Share of Project Expenses
attributable to each Computation Year; (iii) a management fee equal to one
percent (1%) of Base Rent; (iv) any Building Operating Expenses and Tenant’s
Project Share of Project Expenses applicable to the Abbott Premises or the San
Diego Facility which Abbott is not required to pay or reimburse Landlord for
under the Abbott Leases; (v) any Taxes or other Building Operating Expenses or
personal property taxes that Landlord is unable to invoice or require payment
from Abbott for due to time limitations or otherwise pursuant to the terms of
the Abbott Leases (e.g., because of timing restrictions on delivery of a final
reconciliation statement for Project Expenses, Building Operating Expenses and
Taxes); and (vi) Landlord’s insurance costs and expenses (including the
Insurance Expenses) allocable to the premises leased by Abbott under the Abbott
Leases to the extent the same is not unequivocally required to be reimbursed by
Abbott under the Abbott Leases. It is the intent of the parties that Tenant’s
payment of Base Rent and Abbott’s payment of Base Rent (as defined in the Abbott
Leases) are intended to be on an absolute triple net basis for the San Diego
Facility.
(c)    Payment of Additional Rent.
(i)    Within thirty (30) days prior to the end of each Computation Year,
Landlord shall deliver Notice to Tenant of Landlord’s good faith estimate of the
total amounts to be payable by Tenant under Section 4(b) for the following
Computation Year, together with reasonable documentation in support of such good
faith estimate, and Tenant shall pay


4



--------------------------------------------------------------------------------





such estimated Additional Rent on a monthly basis, in advance, on the first
Business Day of each calendar month for such following Computation Year.
Landlord’s then-current annual operating and capital budgets for the San Diego
Facility shall be used for purposes of calculating Tenant’s monthly payment of
estimated Additional Rent for the corresponding Computation Year, subject to
adjustment as provided herein.
(ii)    By April 1 of each calendar year following the initial Computation Year,
Landlord shall provide Tenant with a statement (the “Annual Statement”) showing
the actual Additional Rent due to Landlord for the prior Computation Year and
setting forth in reasonable detail the basis for the calculation of actual
Additional Rent, together with reasonable supporting documentation. If the total
of the monthly payments of Additional Rent that Tenant has made for the prior
Computation Year is less than the actual Additional Rent chargeable to Tenant
for such prior Computation Year, then Tenant shall pay the difference in a lump
sum within fifteen (15) Business Days after receipt of such statement from
Landlord. Any overpayment by Tenant of Additional Rent for the prior Computation
Year shall, at Tenant’s option, be either credited towards the Additional Rent
next due or returned to Tenant in a lump sum payment within fifteen (15)
Business Days.
(iii)    Landlord shall endeavor to make the final determination of Additional
Rent for the Computation Year in which this Lease expires or terminates as soon
as possible after the end of such Computation Year, but in no event later than
ninety (90) days thereafter or as soon as practicable thereafter. With respect
to the Computation Year in which this Lease expires or terminates, even if the
Term has expired or terminated and Tenant has vacated the Premises, Tenant shall
remain liable for payment of any amount due to Landlord in excess of the
estimated Additional Rent previously paid by Tenant, and, conversely, Landlord
shall promptly return to Tenant any overpayment. Notwithstanding anything to the
contrary contained in this Lease, Tenant shall have no obligation to pay any
Expenses to Landlord which are first billed by the Landlord after the date which
is twelve (12) months after the expiration of the Term, except for Taxes for
which Tenant is responsible under this Lease and/or any costs for which Landlord
is billed after the expiration of such 12-month period.
(d)    General Payment Terms. Base Rent, Additional Rent, and all other sums
payable by Tenant to Landlord hereunder are referred to as the “Rent”. All Rent
shall be paid by wire transfer of immediately available funds to a bank account
or accounts designated in writing by Landlord. The Rent for any fractional part
of a calendar month shall be a prorated amount of the Rent for such calendar
month based upon actual days elapsed.
(e)    Interest. Any installment of Rent and any other sum due from Tenant under
this Lease which is not received by Landlord after expiration of all applicable
notice and cure periods, shall bear interest from the date such payment was
originally due under this Lease until paid at the Default Rate (as defined
below); provided, however, with respect to the first late payment of Rent in any
consecutive twelve (12) calendar month period, interest shall not begin to
accrue unless Tenant fails to pay such Rent within five (5) days after receipt
of written notice from Landlord


5



--------------------------------------------------------------------------------





notifying Tenant of its failure to timely pay Rent. In addition, Tenant shall
pay all costs and attorneys’ fees incurred by Landlord in collection of such
amounts.
(f)    Audit Rights. Tenant shall have the right to appoint an independent
internationally or nationally recognized independent accounting firm (the
“Auditor”), which Auditor shall be subject to Landlord’s reasonable approval,
working pursuant to a fee arrangement other than a contingent fee, to audit the
Landlord’s records related to the Expenses for any Computation Year, including
the right to review and inspect the books, records, data files and other
information with respect thereto, to the extent required to determine compliance
with this Lease, upon reasonable prior Notice to the Landlord delivered within
six (6) months after Tenant’s receipt of the Annual Statement from Landlord with
respect to such Computation Year subject to such audit. Tenant may not exercise
the rights granted pursuant to the foregoing sentence more than once in any
twelve (12) month period and any inspection may only occur upon reasonable
advance Notice, during normal business hours and shall not unnecessarily
interfere with the Landlord’s normal operations. If the Auditor determines that
the amount of Expenses billed to Tenant by Landlord was incorrect, the
appropriate party shall pay to the other party the deficiency or overpayment, as
applicable, within thirty (30) days following delivery of the Auditor’s
decision, without interest. The decision of the Auditor shall be in writing and,
save for manifest error, shall be binding on both parties. The costs and
expenses of the Auditor shall be borne by the Tenant, provided, however, that if
the Auditor determines that there has been an overpayment of Expenses for any
Computation Year, in the aggregate, by more than five percent (5%), Landlord
shall be responsible for the reasonable costs and expenses of the Auditor.
(g)    Property Tax Appeal Rights. In the event that, following receipt of
Notice from Tenant requesting that Landlord pursue an appeal, protest or contest
of property Taxes relating to the San Diego Facility, Landlord elects not to
pursue, or fails to commence such appeal, protest or contest prior to the
earlier of (i) sixty (60) days after receipt of such Notice and (ii) the date on
which such appeal, protest or contest is due, Tenant, at its sole cost and
expense, shall have the right to pursue an appeal, protest or contest of
property Taxes relating to the Building or the Premises; provided that Tenant
notifies Landlord not less than seven (7) Business Days in advance that it is in
fact pursuing such an appeal, protest or contest. Landlord, at no out-of-pocket
cost and expense to Landlord, shall reasonably cooperate with any such appeal,
protest or contest, including without limitation by executing any filings,
authorizations, documents or other instruments reasonably required for Tenant to
pursue in good faith such appeal, protest or contest; provided, however, in no
event shall Tenant settle any such dispute without obtaining Landlord’s prior
reasonable approval with respect thereto. Notwithstanding the foregoing to the
contrary, in the event that the tenant under either Abbot Leases (as defined in
Section 38(a)) is exercising its right to appeal, protest or contest property
Taxes relating to the San Diego Facility pursuant to rights in its lease
agreement, then Tenant shall not have the right to appeal, protest or contest
property Taxes pursuant to this Section 4(g) for such calendar year.
(h)    Amenity Center. Tenant, at its sole cost and expense, shall be
responsible for the operation and maintenance of the Amenity Center in a first
class manner and otherwise consistent with the obligations of the Landlord under
the Abbot Leases. At least thirty (30) days prior to commencement of any
calendar year, Tenant shall furnish Landlord with an operating budget


6



--------------------------------------------------------------------------------





for the Amenity Center for the following calendar year for Landlord’s reasonable
approval. Under the terms and conditions of the Abbott Leases (as defined in
Section 38(a)), Abbott is obligated to pay for a portion of the Amenity Center
Operating Expenses (referred under the Abbott Leases as Shared Space Operating
Expenses). At least thirty (30) days prior to the date that Landlord is required
to furnish any estimate or reconciliation statement to Abbott under the Abbott
Leases with respect to Amenity Center Operating Expenses, Tenant shall provide
Landlord with all information required by Landlord in order for Landlord to
perform its obligations under the Abbott Leases with respect to providing
estimates or reconciliations with respect thereto. Tenant shall be required to
keep and maintain its records with respect to the Amenity Center consistent with
sound real estate practices for at least the three (3) prior calendar years. In
the event Abbott audits the Amenity Center Operating Expenses pursuant to its
rights under the Abbott Leases, then Tenant, at its sole cost and expense, shall
cooperate with Landlord in connection therewith and furnish all necessary backup
documentation required by Abbott in connection with its audit. In the event
Landlord is required to reimburse Abbott with respect to its audit costs as a
result of the Amenity Center Operating Expenses being overstated, Tenant shall
reimburse Landlord for all such costs. To the extent arising from or in
connection with an obligation on the part of Tenant under this Lease including,
without limitation, the provisions of this Section 4(h), Tenant shall defend,
indemnify and hold Landlord harmless arising from any claim by Abbott that
Landlord has failed to comply with it obligations under the Abbott Leases with
respect to providing, operating and maintaining the Amenity Center. Following
the Commencement Date, Landlord and Tenant shall cooperate to prepare a detailed
scope of services that describes the operations and maintenance that Tenant is
required to perform with respect to the Amenity Center to comply with its
obligations under this Lease, but in no event, unless otherwise agreed to by
Landlord, shall such scope omit any responsibilities that the landlord under the
Abbott Leases is required to perform with respect to the Amenity Center.
Landlord shall enforce the provisions of the Abbott Leases with respect to the
Amenity Center.
Landlord shall not enter into any amendment to the Abbott Leases that materially
increases Tenant’s obligations under this Section 4(h) without Tenant’s prior
written consent which may be granted or withheld in Tenant’s sole discretion.


(i)    Personal Property Taxes. Tenant shall pay, prior to delinquency, any and
all Taxes levied or assessed against any personal property or trade fixtures
placed by Tenant in the Premises, whether levied or assessed against Landlord or
Tenant.
5.Alterations. Any alterations, additions or improvements to the Premises by
Tenant (collectively referred to as “Alterations”) shall be subject to the terms
and conditions of this Section 5. Landlord’s consent shall not be required for
any Alteration that satisfies all of the following criteria (a “Cosmetic
Alteration”): (a) is of a cosmetic nature such as painting, wallpapering,
hanging pictures and installing carpeting; (b) is not visible from the exterior
of the Building; (c) will not materially and adversely affect the systems or
structure of the Building or the San Diego Facility; (d) does not require work
to be performed inside the walls or above the ceiling of the Premises; and (e)
if the aggregate cost of all such Cosmetic Alterations in any consecutive twelve
(12) month period does not exceed $500,000. However, even though consent is not
required, the performance of Cosmetic Alterations shall be subject to all the
other provisions of this Section 5. Notwithstanding


7



--------------------------------------------------------------------------------





anything herein to the contrary, all Material Alterations will require
Landlord’s prior written approval, which shall not be unreasonably withheld,
conditioned or delayed. As used herein the term “Material Alteration” shall mean
any Alterations that either (i) cost in excess of $500,000, (ii) will materially
affect any structural portion of the Premises or San Diego Facility, (iii) will
materially affect any Systems (as defined below), and/or (iv) will materially
lessen the value of the leasehold improvements based on the value of such
leasehold improvements immediately prior to the date of the contemplated
Alteration. Landlord shall have the right to require Tenant to remove any such
Material Alterations at the expiration or earlier termination of the Term if
Landlord provides Tenant with written notice of such removable requirement at
the time of its approval of a Material Alteration. Except for Alterations
Landlord advises Tenant at the time of their approval are required to be
removed, all other Alterations and Tenant Improvements, including, without
limitation, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, shall remain upon and be surrendered with the Premises as a part
thereof. At least fifteen (15) business days prior to starting work on any
Alterations, Tenant shall furnish Landlord with plans and specifications
reasonably acceptable to Landlord (except that Landlord’s approval with respect
to the specifications for Cosmetic Alterations shall not be required); names of
contractors, which such contractors shall be subject to Landlord’s reasonable
approval; copies of necessary permits and approvals; and evidence of
contractor’s insurance in amounts reasonably required by Landlord. Landlord
shall not require any bonds, security deposits or similar security instruments
for any Alterations or Cosmetic Alterations. Material changes to the plans and
specifications must be submitted to Landlord for its reasonable approval.
Alterations shall be performed in a good and workmanlike manner, in compliance
with all applicable Laws, and free of mechanic’s and materialmen’s liens and of
any claims therefor. Personal property, trade fixtures, communications systems,
machinery, equipment, and supplemental air conditioning units (not including
duct work) installed by Tenant, at its cost and expense, on or in the Premises
shall not become part of the Premises, but shall retain their status as
personalty and may be removed by Tenant at any time. All Alterations, including
Cosmetic Alterations, shall be at Tenant’s sole cost and expense. Landlord’s
approval of an Alteration shall not be a representation by Landlord that the
Alteration complies with applicable Laws or will be adequate for Tenant’s use.
Tenant shall reimburse Landlord, as Additional Rent, within thirty (30) days of
demand (which such demand shall include reasonable backup documentation), for
any actual, reasonable out-of-pocket costs incurred by Landlord in connection
with reviewing the plans and specifications with respect to any Tenant
Alterations.
6.Use of Premises and Land; Compliance with Law; Access.
(a)    The Premises may be used solely for research and development laboratory,
manufacturing, warehousing, related office and such other lawful uses as may be
reasonably approved by Landlord (the “Permitted Use”) and otherwise in
compliance with the provisions of this Lease. Tenant shall comply with all
applicable Laws and will not use or permit any use of the Premises in violation
thereof, including the storage, handling, use or disposition of any Hazardous
Materials in violation of Environmental Law. Tenant shall maintain and procure
at Tenant’s own expense and responsibility all licenses, permits, or inspection
certificates required by any Governmental Authority respecting Tenant’s business
therein.


8



--------------------------------------------------------------------------------





(b)    Subject to reimbursement of Expenses as set forth herein, Landlord shall
comply with all applicable Laws in the performance by Landlord of its
obligations under this Lease and will not use or permit any use of any land
adjoining the Premises owned by Landlord (including any structure or
improvements thereon) in violation of applicable Law, including the storage,
handling, use or disposition of any Hazardous Materials in violation of
Environmental Law.
(c)    Landlord, its agents, contractors and representatives may enter the
Premises to inspect or show the Premises to prospective tenants (within the last
twelve (12) months of the Term), to clean and make repairs, alterations or
additions to the Premises, and to conduct or facilitate repairs, alterations or
additions to any portion of the Building or the San Diego Facility. Except in
emergencies or to provide Building services after normal business hours,
Landlord shall provide Tenant with twenty-four (24) hours’ prior Notice of entry
into the Premises, which may be given orally. If reasonably necessary for the
protection and safety of Tenant and its employees, Landlord shall have the right
to temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
normal business hours. Entry by Landlord shall not constitute constructive
eviction or entitle Tenant to an abatement or reduction of Rent. Notwithstanding
the foregoing, in the event that Landlord performs work in the Premises
unrelated to Tenant causation or request, and as a result, Tenant’s access to
the Premises is materially restricted for at least two (2) consecutive days,
then Rent shall abate for the duration of the time period that Tenant’s access
to the Premises is so restricted in the proportion that the rentable area of the
portion of the Premises that Tenant is prevented from using, and does not use,
bears to the net rentable area of the Premises; provided, however, in no event
shall the abatement received by Tenant exceed the proceeds recovered by Landlord
from its rental interruption insurance.
7.Land Owned By Landlord Other Than Premises. Landlord reserves, on behalf of
itself, and any subsequent owner(s), the right to close temporarily, make
alterations or additions to, or change the location of elements of the San Diego
Facility (other than the Premises); provided that no such changes shall be
permitted which materially interfere with Tenant’s permitted use hereunder,
enjoyment of the Premises, or rights or access hereunder.
8.Insurance. (a)    Landlord’s Insurance. Landlord shall, subject to
reimbursement as part of Expenses, procure and keep in full force and effect for
the Term: (i) Commercial General Liability insurance against claims for bodily
injury, death or property damage arising out of the ownership, use, occupancy,
or maintenance of the San Diego Facility, having a minimum limit of $10,000,000
per occurrence and in the aggregate; if coverage is written on a “claims made”
basis, coverage shall be maintained for at least five (5) years following the
expiration or termination of the Term, (ii) All Risk Property/Business Income
Insurance upon all Buildings, Building improvements, furniture, fixtures, and
merchandise located at the San Diego Facility, but excluding the Tenant’s
personal property, furniture, furnishings, trade, or business fixtures and
equipment thereon (collectively, “Tenant’s Property”), including, those perils
generally covered on a “Causes of Loss-Special Form,” including fire and
extended coverage, windstorm, vandalism, malicious mischief, sprinkler leakage,
water damage, accidental collapse, and earthquake, in an amount reasonably
determined by Landlord, (iii) Workers’ Compensation Insurance as required by the
State of California and in amounts as may be required by applicable statute; and
(iv) Employers Liability


9



--------------------------------------------------------------------------------





Coverage of at least $1,000,000 per occurrence. Landlord may, but is not
obligated to, maintain such other insurance and additional coverages as it may
reasonably deem necessary consistent with the insurance carried by other
reasonably prudent institutional owners in the San Diego metropolitan area. All
such insurance shall be included as part of Expenses.
(b)    Tenant’s Insurance. Tenant shall, at its own cost and expense, procure
and keep in full force and effect for the Term: (i) Commercial General Liability
insurance against claims for bodily injury, death or property damage arising out
of the use, occupancy, or maintenance of the Premises, having a minimum limit of
$10,000,000 per occurrence and in the aggregate; if coverage is written on a
“claims made” basis, coverage shall be maintained for at least five (5) years
following the expiration or termination of the Term, (ii) All Risk
Property/Business Interruption Insurance, written at replacement cost value
covering all of Tenant’s Property, (iii) Workers’ Compensation Insurance as
required by the State of California and in amounts as may be required by
applicable statute; and (iv) Employers Liability Coverage of at least $1,000,000
per occurrence.
(c)    Evidence of Coverage. Each of Tenant and Landlord shall deliver to the
other party on the Effective Date certificates of insurance for all insurance
required to be maintained by such party hereunder. Each party shall, prior to
expiration of each insurance policy or promptly after such expiration, furnish
the other party with certificates of renewal thereof.
(d)    Insurance Requirements. The minimum limits of policies of insurance
required of Tenant and Landlord under this Lease shall in no event limit the
liability of such party under this Lease. Such insurance shall (i) be issued by
an insurance company having a rating of “A-” or higher from A.M. Best or its
successor and licensed to do business in the State of California and (ii) be in
form and content complying with the requirements of this Section 8. Tenant shall
name Landlord, any mortgagee of Landlord (“Mortgagee”), and Alexandria Real
Estate Equities, Inc. as additional insureds. Neither Tenant nor Landlord shall
not do or permit to be done anything which invalidates the required insurance
policies of such Person hereunder. In the event either Tenant or Landlord shall
fail to procure the insurance required of such Person pursuant to this Section
8, the other party may, at its option, after Notice to such party and such
party’s failure to obtain such insurance within forty-five (45) days thereafter,
procure such policies for the account of such party and the sole benefit of the
other party, and such party shall reimburse the party exercising its rights
under this Section 8(d) the cost thereof on demand.
9.Mutual Waiver of Subrogation Rights. Whenever (a) any loss, cost, damage, or
expense resulting from fire, explosion, or any other casualty or occurrence is
incurred by either of the parties to this Lease in connection with the San Diego
Facility and (b) such party is then covered in whole or in part by insurance
with respect to such loss, cost, damage, or expense, then the party so insured
thereby releases the other party from any Liability it may have on account of
such loss, cost, damage, or expense to the extent of any amount recovered by
reason of such insurance and waives any right of subrogation which might
otherwise exist in or accrue to any Person on account thereof; provided that
such release of Liability and waiver of the right of subrogation shall not be
operative in any case where the effect thereof is to invalidate such insurance
coverage. The intent of this provision is that each party shall look solely to
its insurance with respect to property damage or destruction which can be
covered by property insurance of the type described in Section 8. Each


10



--------------------------------------------------------------------------------





party agrees that the property policies of insurance identified in Section 8
shall include a waiver of all rights of subrogation by the insurance carrier
against the other party, its agents and employees with respect to property
damage covered by the applicable property insurance policy.. 
10.Damages to Premises.
(a)    Repair Estimate. If the Premises are damaged or destroyed by fire,
earthquake or other casualty (a “Casualty”), Tenant shall give prompt Notice
thereof to Landlord and Landlord shall use good faith efforts to deliver to
Tenant within thirty (30) days after such Casualty a good faith estimate (the
“Damage Notice”) of the time needed to repair the damage caused by such
Casualty.
(b)    Tenant’s Rights. If (i) a material portion of the Premises is damaged by
Casualty such that Tenant is prevented from conducting its business in all or a
part of the Premises in a manner reasonably comparable to that conducted
immediately before such Casualty and Landlord reasonably estimates that the
damage caused thereby cannot be repaired within three hundred sixty-five (365)
days after the date of the Casualty (the “Repair Period”), or (ii) Landlord
fails to deliver the Damage Notice by the date that is sixty (60) days after
such Casualty and thereafter fails to remedy such failure within ten (10) days
after receipt of written notice from Tenant, then Tenant may terminate this
Lease by delivering Notice to Landlord of its election to terminate within
thirty (30) days after the Damage Notice has been delivered to Tenant, with such
termination effective as of delivery of such termination notice.
(c)    Landlord’s Rights. If a Casualty damages the Premises or a material
portion of the Building and: (i) Landlord reasonably estimates that the damage
to the Premises cannot be repaired within the Repair Period; or (ii) the damage
to the Premises exceeds fifty percent (50%) of the replacement cost thereof
(excluding foundations and footings), as estimated by Landlord (a “Material
Casualty Event”), then (A) Landlord shall deliver Notice to Tenant setting forth
in reasonable detail the basis for Landlord’s determination of such Material
Casualty Event and Tenant may, by delivery of Notice to Landlord with thirty
(30) days after Tenant’s receipt of Notice of a Material Casualty Event, elect
to undertake the repair of such Casualty damage and restore the Premises at
Tenant’s cost and expense; provided that Landlord shall reimburse Tenant an
amount equal to the insurance proceeds actually received by Landlord in respect
of such Casualty damage (as the same may have been reduced by amounts required
to be paid to Landlord’s current Mortgagee without the ability to use such
proceeds towards the repair or restoration of the Premises and (B) if Tenant
does not elect to repair such Casualty damage pursuant to clause (A), Landlord
may terminate this Lease by giving Notice of its election to terminate within
thirty (30) days after delivery of Notice of such termination to Tenant;
provided that Landlord may not exercise the foregoing termination rights as a
means to subterfuge Landlord’s obligations under this Lease. Notwithstanding the
foregoing, if the Premises are wholly or partially damaged or destroyed within
the final six (6) months of the then applicable Term, and Tenant has not
exercised Tenant’s Renewal Option, Landlord may, at its option, elect to
terminate this Lease upon Notice given to Tenant within thirty (30) days
following such Casualty (which termination shall be effective thirty (30) days
after the giving of such Notice).


11



--------------------------------------------------------------------------------





(d)    Repair Obligation. If neither party elects to terminate this Lease
following a Casualty and there has not been a Material Casualty Event, then
Landlord shall, within a reasonable time after such Casualty, begin to repair
the Premises and shall proceed with reasonable diligence to restore the Premises
to substantially the same condition as they existed immediately before such
Casualty; however, Landlord’s obligation to repair or restore the Premises shall
be limited to the extent of the insurance proceeds actually received by Landlord
for the Casualty in question (as the same may have been reduced by amounts
required to be paid to Landlord’s current Mortgagee without the ability to use
such proceeds towards the repair or restoration of the Premises). Any deductible
payable under Landlord’s insurance policies shall be deemed to be a Building
Operating Expense hereunder. Notwithstanding any other provision of this Lease
to the contrary, under no circumstances shall Landlord be required to repair,
replace or compensate Tenant or any other Person for the repair, restoration or
replacement of (i) Tenant’s Property, or (ii) any Leasehold Improvements (as
defined below), and Tenant shall promptly repair and replace all such Leasehold
Improvements at Tenant’s sole cost and expense. For purposes hereof, the
“Leasehold Improvements” shall mean all tenant and other improvements in and to
the Premises, including, without limitation, all such tenant and other
improvements in, on or to the Building and/or the Premises as of the date of
mutual execution and delivery of this Lease and all Alterations made in or to
the Building and/or the Premises after the date of mutual execution and delivery
of this Lease. Notwithstanding anything contained in this Section 10(d) to the
contrary, if the Premises, Building or any other part of the San Diego Facility
are wholly or partially damaged or destroyed as a result of the negligence or
willful misconduct or omission of Tenant or any of Tenant’s agents, employees,
shippers, customers, invitees or contractors (individually a “Tenant Party” or
“Tenant Related Party” and collectively the “Tenant Parties” or “Tenant Related
Parties”), Tenant shall pay to Landlord the full amount of the deductible under
Landlord’s insurance policy and any amounts not insured. This Lease shall
continue in full force and effect without any abatement or reduction in Rent or
other payments owed by Tenant.
(e)    Abatement of Rent. If the Premises are damaged by Casualty, Rent for the
portion of the Premises rendered untenantable by the damage shall be abated on a
reasonable basis from the date of damage until (i) the completion of Landlord’s
repairs (or until the date of termination of this Lease by Landlord or Tenant as
provided above, as the case may be) or (ii) in the event Tenant elects to
undertake the repairs pursuant to Section 10(c), the earlier of (A) the
completion of Tenant’s repairs and (B) the expiration of the Repair Period.
(f)    Waiver. The provisions of this Section 10 shall constitute Tenant’s sole
and exclusive remedy in the event of damage or destruction to the Premises, and
Tenant waives and releases all statutory rights and remedies in favor of Tenant
in the event of damage or destruction, including without limitation those
available under California Civil Code Sections 1932 and 1933(4).
11.Condemnation. If title to all or any portion of the Premises shall be taken
by any public or quasi-public use or authority under any statute or by right of
eminent domain, or by private purchase in lieu thereof, then the rights of the
parties to share in the condemnation award or purchase price thereby resulting
shall be governed by the provisions of this Section 11.


12



--------------------------------------------------------------------------------





(a)    Should all or such material portion of the Premises be taken in such a
manner as to materially interfere with Tenant’s use and occupancy thereof,
Tenant shall have the right, at any time within thirty (30) days after the date
possession of the condemned parcel is given to the condemnor, to terminate this
Lease by giving Landlord Notice of such election prior to the expiration of such
right, in which event this Lease shall terminate as of the date of such Notice,
and all Rent shall be prorated to such date. Any determination of whether a
taking results in a material interference with Tenant’s use and occupancy shall
be made on the basis of a reasonable person, acting fairly and in good faith.
Landlord shall be entitled to (i) any amount paid for the taking of Landlord’s
fee interest in the Premises, (ii) any severance damages included in the award,
(iii) any amount paid for the taking of the Premises except that paid for any
improvements made to the Premises by Tenant which remain the property of Tenant,
and (iv) any amount which represents the present worth of rent payments to be
made in the future under the provisions of this Lease; and none of Landlord’s
interests in the above shall be subject to any diminution or apportionment
whatsoever. Tenant shall be entitled to compensation paid under condemnation for
the taking of any improvements made to the Premises by Tenant which remain the
property of Tenant.
(b)    In the event of a partial taking of the Premises which does not
materially interfere with Tenant’s continued use and occupancy of the Premises
and there remains sufficient of the Premises for the continued use of Tenant,
then this Lease shall terminate only as to the part so taken, as of the date
that possession of such part of the Premises is taken, and the Rent herein
provided for shall be reduced to reflect the same proportion as the fair market
rental value of the Premises after the taking bears to the fair market rental
value of the Premises before the taking. In the event of a partial taking,
Landlord agrees to replace or repair the Building facility constituting a
portion of the Premises to its condition as existed when the Term commenced, and
without regard to improvements made by Tenant, by reinstalling plumbing,
electrical, wiring, walls and paving, if necessary, so that such Building
facility shall be completely operable and an integral whole, but at a cost to
Landlord not to exceed the condemnation award received by Landlord. In the event
of such partial taking, Landlord shall be entitled to receive all amounts
described in the second sentence of paragraph (a) above; and none of Landlord’s
interest in the above shall be subject to any diminution or apportionment
whatsoever. Tenant shall be entitled to compensation paid under any partial
taking for the taking of any improvements made to the Premises by Tenant which
remain the property of Tenant.
(c)    Landlord and Tenant agree to execute all documents and assignments
reasonably necessary to carry out this Section 11 in the event of condemnation
or purchase in lieu thereof.
(d)    Tenant hereby waives any and all rights it might otherwise have pursuant
to Section 1265.130 of The California Code of Civil Procedure.
12.Maintenance and Repairs; Utilities.
(a)    Maintenance by Landlord. Landlord shall, subject to reimbursement as part
of Expenses, repair and maintain (i) the structural portions of the roofings and
the roof coverings of the Buildings or any part thereof; (ii) the Systems
(excluding any specialty systems installed by or for Tenant); (iii) the Parking
Areas, including all costs of resurfacing and restriping the Parking


13



--------------------------------------------------------------------------------





Areas, walkways, driveways, curbs, lighting systems, and security services; (iv)
the San Diego Facility, including signs and directories on the Building or the
Land, interior and exterior landscaping (including maintenance Contracts and
fees payable to landscaping consultants), amenities, interior sprinkler systems,
walkways, lighting systems, and security services; (v) window glass replacement
and repair; (vi) machinery, tools, and equipment used in connection with the
operation or maintenance of the Buildings; and (vii) the foundation, the
footings, the floor slabs, and the load-bearing walls and exterior walls of the
Buildings or any part thereof. Tenant hereby waives any and all rights under and
benefits of subsection 1 of Section 1932, and Sections 1941 and 1942 of the
California Civil Code, or any similar or successor Laws now or hereinafter in
effect.
Notwithstanding anything to the contrary contained in this Lease, as of the
Commencement Date, the maintenance and repair obligations for the Premises shall
be allocated between Landlord and Tenant as set forth on Exhibit E attached
hereto. The maintenance obligations allocated to Tenant pursuant to Exhibit E
(the “Tenant Maintenance Obligations”) shall be performed by Tenant at Tenant’s
sole cost and expense. The Tenant Maintenance Obligations shall include the
procurement and maintenance of contracts, in form and substance reasonably
satisfactory to Landlord, with copies to Landlord, for and with contractors
reasonably acceptable to Landlord specializing and experienced in the respective
Tenant Maintenance Obligations. During any period where Tenant is responsible
for the Tenant Maintenance Obligations as provided for in this paragraph,
Landlord shall, notwithstanding anything to the contrary contained in this
Lease, have no obligation to perform any Tenant Maintenance Obligations. The
Tenant Maintenance Obligations shall not include the right or obligation on the
part of Tenant to make any structural and/or capital repairs or improvements to
the Project, and Landlord shall, during any period that Tenant is responsible
for the Tenant Maintenance Obligations, continue to be responsible, as part of
Expenses, for capital repairs and replacements required, in Landlord’s
reasonable discretion, to be made to the San Diego Facility. If Tenant fails to
maintain any portion of the Premises in a manner reasonably acceptable to
Landlord within the requirements of this Lease, Landlord shall have the right,
but not the obligation, to provide Tenant with written notice thereof and to
assume the Tenant Maintenance Obligations if Tenant does not cure Tenant’s
failure within 10 days after receipt of such notice.
(b)    Maintenance by Tenant. Tenant shall, at its sole cost and expense,
promptly perform all maintenance and repairs to the Premises that are not
Landlord’s express responsibility under this Lease, and shall keep the Premises
in good condition and repair, reasonable wear and tear excepted. Tenant’s repair
obligations include, without limitation, repairs to: (i) floor covering; (ii)
interior partitions; (iii) doors; (iv) the interior side of demising walls; and
(v) Alterations performed by contractors retained by Tenant. If Tenant fails to
make any repairs to the Premises for more than thirty (30) days after notice
from Landlord (although notice shall not be required if there is an emergency),
Landlord may make the repairs, and Tenant shall pay the reasonable cost of the
repairs to Landlord within thirty (30) days after receipt of an invoice.
(c)    Separately Metered Utilities. Tenant shall contract directly with the
applicable utility companies, and Tenant shall pay such utility companies
directly for all Utilities serving the Premises.


14



--------------------------------------------------------------------------------





13.Assignment and Subletting. Tenant shall not, without Landlord’s prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed) assign all or any portion of the Premises or the license to use the
Parking Areas provided hereunder; provided that, subject to the terms and
conditions hereof, Tenant may at any time without Landlord’s consent, assign
this Lease (or sublet all or any portion of the Premises) to, or permit the use
or occupancy of all or any portion of the Premises or the Parking Areas by, any
Affiliate of Tenant so long as Tenant gives Landlord notice of such Affiliate
assignment or sublease at least ten (10) business prior to such sublease or
assignment, accompanied by an executed counterpart of any assignment or sublease
agreement concerned (from which any financial terms may be redacted). No
assignment or subletting shall relieve Tenant of its covenants and obligations
under this Lease, and Tenant shall continue to be liable for the payment,
satisfaction, and performance of all obligations of Tenant hereunder to the same
extent as though no assignment or subletting had been made. Subject to the
foregoing, this Lease shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective successors and permitted
assigns.
If Tenant desires to assign, sublease, hypothecate or otherwise transfer this
Lease or sublet the Premises, then at least 10 business days before the date
Tenant desires the assignment or sublease to be effective (the “Assignment
Date”), Tenant shall give Landlord a notice (the “Assignment Notice”) containing
such information about the proposed assignee or sublessee, including the
proposed use of the Premises and any Hazardous Materials proposed to be used,
stored handled, treated, generated in or released or disposed of from the
Premises, the Assignment Date, any relationship between Tenant and the proposed
assignee or sublessee, and all material terms and conditions of the proposed
assignment or sublease, including a copy of any proposed assignment or sublease
in its final form, and such other information as Landlord may deem reasonably
necessary or appropriate to its consideration whether to grant its consent.
Landlord may, by giving written notice to Tenant within 10 business days after
receipt of the Assignment Notice: (i) grant such consent, (ii) refuse such
consent, in its reasonable discretion, or (iii) terminate this Lease with
respect to the space described in the Assignment Notice as of the Assignment
Date (an “Assignment Termination”). If Landlord delivers notice of its election
to exercise an Assignment Termination, Tenant shall have the right to withdraw
such Assignment Notice by written notice to Landlord of such election within 15
business days after Landlord’s notice electing to exercise the Assignment
Termination. If Tenant withdraws such Assignment Notice, this Lease shall
continue in full force and effect. If Tenant does not withdraw such Assignment
Notice, this Lease, and the term and estate herein granted, shall terminate as
of the Assignment Date with respect to the space described in such Assignment
Notice. No failure of Landlord to exercise any such option to terminate this
Lease, or to deliver a timely notice in response to the Assignment Notice, shall
be deemed to be Landlord’s consent to the proposed assignment, sublease or other
transfer. Tenant shall not be required to pay to Landlord a fee in connection
with its consideration of any Assignment Notice and/or its preparation or review
of any consent documents.
As a condition to any such assignment or subletting, whether or not Landlord’s
consent is required, Landlord may require:
(i)    that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this


15



--------------------------------------------------------------------------------





Lease, such party shall thereafter make all payments otherwise due Tenant
directly to Landlord, which payments will be received by Landlord without any
liability except to credit such payment against those due under the Lease, and
any such third party shall agree to attorn to Landlord or its successors and
assigns should this Lease be terminated for any reason; provided, however, in no
event shall Landlord or its successors or assigns be obligated to accept such
attornment; and
(ii)    a list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the San
Diego Facility, prior to the proposed assignment or subletting, including,
without limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the San Diego Facility (provided, said installation of
tanks shall only be permitted after Landlord has given its written consent to do
so, which consent may be withheld in Landlord’s sole and absolute discretion);
and all closure plans or any other documents required by any and all federal,
state and local Governmental Authorities for any storage tanks installed in, on
or under the San Diego Facility for the closure of any such tanks. Neither
Tenant nor any such proposed assignee or subtenant is required, however, to
provide Landlord with any portion(s) of the such documents containing
information of a proprietary nature which, in and of themselves, do not contain
a reference to any Hazardous Materials or hazardous activities.
The consent by Landlord to an assignment or subletting shall not relieve Tenant
or any assignees of this Lease or any sublessees of the Premises from obtaining
the consent of Landlord to any further assignment or subletting nor shall it
release Tenant or any assignee or sublessee of Tenant from full and primary
liability under this Lease. The acceptance of Rent hereunder, or the acceptance
of performance of any other term, covenant, or condition thereof, from any other
person or entity shall not be deemed to be a waiver of any of the provisions of
this Lease or a consent to any subletting, assignment or other transfer of the
Premises.
14.Signs and Fixtures.
(a)    Tenant shall not erect any type or size of sign or signs (including
electric or gas signs) on the roof or on the walls of the Buildings without the
prior written consent of Landlord, which Landlord shall not unreasonably
withhold, condition or delay; provided that, subject to applicable laws, codes
and restrictions, Tenant shall have the right, without the consent of Landlord,
to erect, maintain and operate signs bearing the corporate name, logo or other
trademarks of Quidel in replacement of (and generally comparable in size to and
specifications and aesthetics of) the signs currently at or on the Buildings or
in or on any other part of the Premises and bearing the “Abbott” or “Alere”
corporate name, logo or other trademarks. Any such signage which is approved by
Landlord or otherwise permitted to be erected, maintained and operated pursuant
to this Section 14(a) shall be erected, maintained and operated by Tenant, at
its sole cost and expense, in compliance with all applicable Laws.


16



--------------------------------------------------------------------------------





(b)    Subject to Section 5 above, Tenant shall also have the right to install
any equipment or trade fixtures required in the operation of its business, which
such equipment or trade fixtures shall be deemed Tenant’s Property.
(c)    Upon the expiration or termination of this Lease or any renewal thereof,
Tenant shall, at Tenant’s sole cost and expense (i) have the right, but not the
obligation, to remove from the Premises Tenant’s Property and (ii) remove any
and all signs installed by Tenant at the Premises, provided that, in each case,
Tenant will repair any damage to the Premises caused by such removal.
15.Liens. Tenant shall use commercially reasonable efforts to prevent mechanic’s
or other liens from being placed upon the Premises, the Buildings, any portion
of the San Diego Facility or Tenant’s leasehold interest in connection with any
work or service done or purportedly done by or for the benefit of Tenant. Tenant
shall give Landlord Notice at least fifteen (15) days prior to the commencement
of any work requiring Landlord’s approval in the Premises to afford Landlord the
opportunity, where applicable, to post and record notices of non-responsibility.
If a lien is so placed, Tenant shall, within thirty (30) days of Notice from
Landlord of the filing of the lien, fully discharge the lien by settling the
claim which resulted in the lien or by bonding or insuring over the lien in the
manner prescribed by the applicable lien Law; provided that Tenant may contest
any such lien or claim therefor by first furnishing Landlord with a surety bond
or title insurance insuring over such lien and thereafter taking such actions as
are sufficient to prevent the enforcement of such lien or the forfeiture of the
Premises. If Tenant fails to discharge the lien within such thirty (30) day
period, then, in addition to any other right or remedy of Landlord, Landlord may
bond or insure over the lien or otherwise discharge the lien. Tenant shall
reimburse Landlord for any amount paid by Landlord to bond or insure over the
lien or discharge the lien, including, without limitation, reasonable attorneys’
fees (if and to the extent permitted by Law) within thirty (30) days after
receipt of an invoice from Landlord.
16.Waivers. Any agreement on the part of Tenant or Landlord to extend the time
for the performance of any of the obligations or other acts of the other Person
party to this Lease shall be valid only if set forth in an instrument in writing
signed on behalf of such Person. The failure or delay of Tenant or Landlord to
assert any of its rights under this Lease or otherwise shall not constitute a
waiver of such rights, nor shall any single or partial exercise by Tenant or
Landlord of any of its rights under this Lease preclude any other or further
exercise of such rights or any other rights under this Lease.
17.Quiet Enjoyment and Impairment of Use. Landlord covenants that, subject to
all matters of record encumbering the San Diego Facility including, without
limitation, Rooftop Easement and Assignment Agreement dated March 21, 2012 and
recorded April 18, 2012 as Instrument No. 2012-0226587 among the official
records of San Diego County, California, Tenant, upon payment of Rent and
performance of its undertakings herein specified, shall and may peacefully and
quietly have, hold, and enjoy the Premises for the Term, with all the rights and
privileges and for the uses herein provided, and Landlord acknowledges and
agrees that this covenant is a covenant running with the land and is an integral
part of Tenant’s leasehold estate in the Premises.


17



--------------------------------------------------------------------------------





18.Tenant’s Self-Help Rights. Notwithstanding any provision set forth in this
Lease to the contrary, if at any time (a) Tenant provides prior Notice to
Landlord of an event or circumstance that requires the action of Landlord with
respect to repair and/or maintenance, (b) Landlord is, in fact, required to
perform repairs and/or maintenance under the terms of this Lease or is otherwise
in default, and (c) Landlord fails to commence such action within a reasonable
period of time (given the circumstances) after the receipt of such Notice, but
in any event not later than thirty (30) days after receipt of such Notice (or
within five (5) Business Days in the case of an emergency) (provided that, for
purposes of this Section 18, to “commence” such action includes any steps taken
by Landlord to design, consult, bid or seek permit or other governmental
approval in connection with the necessary work so long as Landlord thereafter
diligently continues the cure in good faith), then Tenant may deliver an
additional ten (10) days’ Notice to Landlord specifying that the thirty (30)-day
period (or five (5)-Business Day period, if applicable) has expired, which
Notice shall describe the specific action required and that Tenant intends to
take or commence such required action. If such action is required under the
terms of this Lease to be taken by Landlord and is not taken by Landlord within
such ten (10)-day period, then Tenant may proceed to take the required action
and shall be entitled to reimbursement by Landlord of Tenant’s reasonable and
necessary, actual out-of-pocket costs and expenses in taking such action (and
only such action as specified in the ten (10)-day Notice given to Landlord).
Such amounts shall be reimbursed by Landlord within fifteen (15) Business Days
after receipt from Tenant of a detailed invoice setting forth a breakdown of the
costs and expenses incurred in connection with the action taken by Tenant. If
Tenant takes such action, and such work affects the Systems or the Building
structure, then Tenant shall use only those contractors used by Landlord in the
Building for work on such Systems or structure.
19.Events of Default; Remedies.
(a)    Tenant shall be considered to be in default of this Lease upon the
occurrence of any of the following events of default, following the expiration
of each applicable notice and cure period (each, an “Event of Default”):
(i)    Tenant’s failure to pay when due all or any portion of the Rent,
provided, however, that Landlord will give Tenant notice and an opportunity to
cure any failure to pay Rent within 5 business days of any such notice not more
than once in any 12 month period and Tenant agrees that such notice shall be in
lieu of and not in addition to, or shall be deemed to be, any notice required by
law.
(ii)    Tenant fails to pay and release of record, or diligently contest and
bond around, any mechanic’s or construction lien filed against the Premises for
any work performed, materials furnished, or obligation incurred by or at the
request of Tenant, within thirty (30) days of Tenant’s receipt of Notice of
attachment.
(iii)    To the extent permitted by Law, (A) Tenant or any guarantor of this
Lease being placed into receivership or conservatorship, or becoming subject to
similar proceedings under Federal or State Law, or (B) a general assignment by
Tenant or any guarantor of this Lease for the benefit of creditors, or (C) the
filing by or against Tenant or any guarantor of this Lease of any proceeding
under an insolvency or bankruptcy Law, unless in the case of such a proceeding
filed against Tenant or any guarantor the same is


18



--------------------------------------------------------------------------------





dismissed within ninety (90) days, or (D) the appointment of a trustee or
receiver to take possession of all or substantially all of the assets of Tenant
or any guarantor of this Lease, unless possession is restored to Tenant or such
guarantor within thirty (30) days, or (E) any execution or other judicially
authorized seizure of all or substantially all of Tenant’s assets located upon
the Premises or of Tenant’s interest in this Lease, unless such seizure is
discharged within thirty (30) days.
(iv)    Abandonment pursuant to the terms of California Civil Code Section
1951.3 of the Premises by Tenant.
(v)    Tenant fails to maintain the insurance coverages to the extent required
under Section 8.
(vi)    Tenant’s failure to comply in all material respects with any other term,
provision or covenant of this Lease not enumerated in clauses (i) through (v)
above, if the failure is not cured within thirty (30) days after Notice to
Tenant.
However, if any failure to comply described in clause (vi) of this Section 19(a)
cannot reasonably be cured within thirty (30) days, Tenant shall be allowed
additional time as is reasonably necessary to cure the failure (but, subject to
the proviso in this paragraph, not exceeding a period of time in excess of one
hundred twenty (120) days after Notice thereof from Landlord to Tenant) so long
as: (1) Tenant commences to cure the failure within thirty (30) days, and
(2) Tenant diligently pursues a course of action to cure the failure and bring
Tenant back into compliance with this Lease; provided further that to the extent
such failure (x) is not cured within such one hundred twenty (120) day period as
result of a failure or inability to receive any required approval from a
Governmental Authority and (y) the request for such approval, together with the
requisite accompanying documentation, was submitted to such Governmental
Authority prior to the expiration of such one hundred twenty (120) day period,
the cure period shall be extended by the period of time such request for
approval is pending before such Governmental Authority. However, if Tenant’s
failure to comply creates a hazardous condition, the failure must be cured
promptly upon Notice to Tenant.
The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by Law.
(b)    Upon the occurrence of any Event of Default, Landlord shall have the
option to pursue any one or more of the following remedies (and in connection
therewith Tenant hereby specifically waives notice and demand for payment of
Rent or other obligations, and waives any and all other notices or demand
requirements imposed by applicable Law, in each case except for those notices
and demands required pursuant to the terms of this Section 19):
(i)    Terminate this Lease and Tenant’s right to possession of the Premises and
recover from Tenant an award of damages equal to the sum of the following:
(A)
The Worth at the Time of Award of the unpaid Rent which had been earned at the
time of termination;



19



--------------------------------------------------------------------------------





(B)
The Worth at the Time of Award of the amount by which the unpaid Rent that would
have been earned after termination until the time of award, exceeds the amount
of such Rent loss that Tenant affirmatively proves could have been reasonably
avoided;

(C)
The Worth at the Time of Award of the amount by which the unpaid Rent for the
balance of the Term (excluding any Renewal Period first commencing after the
date of the Notice of default from Landlord) after the time of award, exceeds
the amount of such Rent loss that Tenant affirmatively proves could be
reasonably avoided;

(D)
Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(E)
At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The “Worth at the Time of Award” of the amounts referred to in parts (A) and (B)
above, shall be computed by allowing interest at the lesser of a per annum rate
equal to: (i) the greatest per annum rate of interest permitted from time to
time under applicable law, or (ii) the Prime Rate plus 5% (the “Default Rate”).
For purposes hereof, the “Prime Rate” shall be the per annum interest rate
publicly announced as its prime or base rate by a federally insured bank
selected by Landlord in the State of California. The “Worth at the Time of
Award” of the amount referred to in part (C), above, shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus 1%;
(ii)    Employ the remedy described in California Civil Code § 1951.4 (Landlord
may continue this Lease in effect after Tenant’s breach and abandonment and
recover Rent as it becomes due, if Tenant has the right to sublet or assign,
subject only to reasonable limitations); or
(iii)    Notwithstanding Landlord’s exercise of the remedy described in
California Civil Code § 1951.4 in respect of an event or events of default, at
such time thereafter as Landlord may elect in writing, to terminate this Lease
and Tenant’s right to


20



--------------------------------------------------------------------------------





possession of the Premises and recover an award of damages as provided above in
Section 19(b)(i).
(c)    TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND RULES OF LAW FROM TIME TO
TIME IN EFFECT DURING THE TERM PROVIDING THAT TENANT SHALL HAVE ANY RIGHT TO
REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION PURSUANT TO
THIS SECTION 19.
(d)    If Tenant is in default, then, to the extent permitted by Law, Landlord
shall be entitled to receive interest on any unpaid item of Rent at the Default
Rate.
20.Subordination; Attornment. Tenant accepts this Lease subject and subordinate
to any mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) or
encumbrances now or subsequently arising upon the Premises, the Buildings, or
the San Diego Facility, and to renewals, modifications, refinancings and
extensions thereof (collectively referred to as a “Mortgage”), provided with
respect to any Mortgage first coming into effect after the Effective Date, this
Lease shall be subject and subordinate to such Mortgage only on the condition
Tenant receives from the Mortgagee a subordination, nondisturbance and
attornment agreement in a commercially reasonable form. This clause shall be
self-operative except as provided above, but upon request from a Mortgagee,
Tenant shall execute a commercially reasonable subordination agreement in favor
of the Mortgagee. In lieu of having the Mortgage be superior to this Lease, a
Mortgagee shall have the right at any time to subordinate its Mortgage to this
Lease. If requested by a successor-in-interest to all or a part of Landlord’s
interest in this Lease, Tenant shall, without charge, attorn to the
successor-in-interest.
21.Surrender of Premises. At the expiration or earlier termination of this Lease
or Tenant’s right of possession, Tenant shall remove Tenant’s Property from the
Premises, and quit and surrender the Premises to Landlord in the same condition
as received on the Commencement Date, free of Hazardous Materials brought upon,
kept, used, stored, handled, treated, generated in, or released or disposed of
from, the Premises by any person other than a Landlord Related Party
(collectively, “Tenant HazMat Operations”), broom clean, and in good order,
condition and repair, ordinary wear and tear and casualty excepted. In addition,
Tenant shall not be required to remove any Landlord approved Alterations unless
Landlord stated in writing at the time of approval of the Alteration that such
Alternation would need to be removed. Tenant shall pay for or reimburse
Landlord, as applicable, for any damage, expense or loss suffered by Landlord in
connection with Tenant’s removal of Tenant’s Property or approved Alterations,
if applicable. If Tenant fails to remove any of Tenant’s Property within thirty
(30) days after the termination of this Lease or of Tenant’s right to
possession, Landlord, at Tenant’s sole cost and expense, shall be entitled (but
not obligated) to remove and store Tenant’s Property. Landlord shall not be
responsible for the value, preservation or safekeeping of Tenant’s Property.
Tenant shall pay Landlord, upon demand, the expenses and storage charges
incurred for Tenant’s Property. In addition, if Tenant fails to remove Tenant’s
Property from the Premises or storage, as the case may be, within thirty (30)
days after


21



--------------------------------------------------------------------------------





Notice, Landlord may deem all or any part of Tenant’s Property to be abandoned,
and title to Tenant’s Property shall be deemed to be immediately vested in
Landlord.
At least two (2) months prior to the surrender of the Premises, Tenant shall
deliver to Landlord a narrative description of the actions proposed (or required
by any Governmental Authority) to be taken by Tenant in order to surrender the
Premises (including any Alterations permitted by Landlord to remain in the
Premises) at the expiration or earlier termination of the Term, free from any
residual impact from the Tenant HazMat Operations and otherwise released for
unrestricted use and occupancy (the “Surrender Plan”). Such Surrender Plan shall
be accompanied by a current listing of (i) all Hazardous Materials licenses and
permits held by or on behalf of any Tenant Party with respect to the Premises,
and (ii) all Hazardous Materials used, stored, handled, treated, generated,
released or disposed of from the Premises, and shall be subject to the review
and approval of Landlord’s environmental consultant. In connection with the
review and approval of the Surrender Plan, upon the request of Landlord, Tenant
shall deliver to Landlord or its consultant such additional non-proprietary
information concerning Tenant HazMat Operations as Landlord shall request. On or
before such surrender, Tenant shall deliver to Landlord evidence that the
approved Surrender Plan shall have been satisfactorily completed and Landlord
shall have the right, subject to reimbursement at Tenant’s expense as set forth
below, to cause Landlord’s environmental consultant to inspect the Premises and
perform such additional procedures as may be deemed reasonably necessary to
confirm that the Premises are, as of the effective date of such surrender or
early termination of the Lease, free from any residual impact from Tenant HazMat
Operations. Tenant shall reimburse Landlord, as Additional Rent, for the actual
out-of-pocket expense incurred by Landlord for Landlord’s environmental
consultant to review and approve the Surrender Plan and to visit the Premises
and verify satisfactory completion of the same, which cost shall not exceed
$5,000. Landlord shall have the unrestricted right to deliver such Surrender
Plan and any report by Landlord’s environmental consultant with respect to the
surrender of the Premises to third parties.
If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
reasonably deem appropriate to assure that the Premises and the San Diego
Facility are surrendered free from any residual impact from Tenant HazMat
Operations, the cost of which actions shall be reimbursed by Tenant as
Additional Rent, without regard to the limitation set forth in the preceding
paragraph.
22.Holding Over. Without in any way limiting or negating the provisions of
Section 20, in the event Tenant shall continue to occupy the Premises after the
expiration of the Term, such holding over shall be deemed to be that of a
tenancy at sufferance. Tenant’s occupancy of the Premises during the holdover
shall be subject to all the terms and provisions of this Lease and Tenant shall
(i) pay an amount (on a per month basis without reduction for partial months
during the holdover) equal to the sum of (a) (x) 125% of the Base Rent during
the first three (3) months of any such holdover and (y) thereafter, 150% of the
Base Rent and (b) Additional Rent and (ii) otherwise continue to be subject to
all of Tenant’s obligations under this Lease. No holdover by Tenant or payment
by Tenant after the expiration or early termination of this Lease shall be
construed


22



--------------------------------------------------------------------------------





to extend the Term or prevent Landlord from immediate recovery of possession of
the Premises by summary proceedings or otherwise. In addition, if Tenant holds
over for more than 90 days, Tenant shall be responsible for all damages suffered
by Landlord resulting from or occasioned by Tenant’s holding over, including
consequential damages; provided, however, that if Tenant delivers a written
inquiry to Landlord from time to time prior to the expiration or earlier
termination of the Term, Landlord will notify Tenant whether the potential then
exists for consequential damages.
23.Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally
or sent by overnight courier (providing proof of delivery) to the Persons at the
following addresses:
if to Landlord, to:
c/o Alexandria Real Estate Equities, Inc.
385 East Colorado Boulevard, Suite 299
Pasadena, California 91101
Attn: Corporate Secretary
with a copy to:
c/o Alexandria Real Estate Equities, Inc.
10996 Torreyana Road, Suite 250
San Diego, California 92121
Attn: Daniel J. Ryan
Facsimile: (626) 578-7318
Email: dryan@are.com
if to Tenant, to:
Quidel Corporation
12544 High Bluff Drive, Suite 200
San Diego, California 92130
Attn: Chief Financial Officer
Facsimile: (858) 646-8028
with a copy (which shall not constitute notice) to:
Quidel Corporation
12544 High Bluff Drive, Suite 200


23



--------------------------------------------------------------------------------





San Diego, California 92130
Attn: General Counsel
Facsimile: (858) 646-8028
and


Procopio, Cory, Hargreaves & Savitch LLP
525 “B” Street, Suite 2200
San Diego, California 92101
Attn: Thomas W. Turner, Jr., Esq.
Facsimile: (619) 235-0398
or such other address as such party may hereafter specify by like notice to the
other party. All such notices, requests and other communications shall be deemed
received on the date of actual receipt by the recipient thereof if received
prior to 5:00 p.m. local time in the place of receipt and such day is a Business
Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt.
24.Parking Areas. Tenant’s license to use the Parking Areas shall be subject to
such terms, conditions, rules, and regulations as Landlord may reasonably impose
from time to time, provided that the same are applied to all other users of the
Parking Areas. The license granted hereunder is for self-service parking only
and does not include additional rights or services. Tenant recognizes that
visitors, clients, and customers (collectively, “Visitors”) to the Land, the
Buildings, and the Premises must park vehicles only in areas designated by
Landlord from time to time as being for the use of such Visitors, and Tenant
hereby agrees to ask its Visitors to park only in the areas designated by
Landlord from time to time for the use of Tenant’s Visitors. In no event shall
Tenant be permitted to utilize more than its proportionate share of the parking
spaces in the Parking Areas of the San Diego Facility and Landlord hereby
reserves the right to allocate the Parking Areas between the buildings in the
San Diego Facility. Landlord shall not be responsible for enforcing Tenant’s
parking rights against any third parties, including other tenants of the San
Diego Facility.
25.No Brokers. Landlord shall not be liable for the payment of brokers or
finders fees, if any, pertaining to this Lease. Tenant shall pay for any brokers
or finders fees, if any, payable with respect to this Lease, including any
brokers or finders fees payable to Hughes Marino.
26.Remedies Cumulative. No right or remedy herein conferred upon or reserved to
any party to this Lease is intended to be exclusive of any other right or
remedy, and each and every right and remedy shall be cumulative.


24



--------------------------------------------------------------------------------





27.Short Form Lease. Tenant shall not record this Lease or any memorandum
without Landlord’s prior written consent.
28.Estoppel Certificates. Tenant agrees at any time and from time to time upon
no less than fifteen (15) Business Days’ prior Notice by Landlord to execute,
acknowledge, and deliver to Landlord a statement in writing certifying (i) that
this Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), (ii) the date to which the Rent has been paid in advance, if
any, (iii) stating whether or not to the best knowledge of the signer of such
certificate Tenant or Landlord is in default in performance of any such
covenant, agreement or condition contained in this Lease and, if so, specifying
each such default of which the signer may have knowledge, and (iv) setting forth
such further information with respect to the status of this Lease or the
Premises as may be reasonably requested thereon, it being intended that any such
statement delivered pursuant to this Section 28 may be relied upon by any
prospective purchaser of the Premises and any mortgagee thereof and their
respective successors and assigns. Landlord agrees at any time and from time to
time upon not less than fifteen (15) Business Days’ prior Notice by Tenant to
execute, acknowledge and deliver to Tenant a statement in writing certifying (i)
that this Lease is unmodified and in full force and effect (or if there shall
have been modifications that the same is in full force and effect as modified
and stating the modifications), (ii) the date to which the Rent has been paid in
advance, if any, (iii) stating whether or not to the best knowledge of the
signer of such certificate Tenant is in default in performance of any covenant,
agreement or condition contained in this Lease, and, if so, specifying each such
default of which the signer may have knowledge, and (iv) setting forth such
further information with respect to the status of this Lease or the Premises as
may be reasonably requested thereon, it being intended that any such statement
delivered pursuant to this Section 28 may be relied upon by any prospective
assignee of Tenant’s interest in this Lease.
29.Governing Law, Jurisdiction, and Venue.
(a)    This Lease shall be governed by and construed in accordance with the Laws
of the State of California without giving effect to the principles of conflicts
of law thereof or of any other jurisdiction that would result in the application
of the Laws of any other jurisdiction.
(b)    All Actions arising out of or relating to this Lease shall be heard and
determined in any state or federal court located within San Diego County,
California and the parties hereby irrevocably submit to the exclusive
jurisdiction and venue of such courts in any such Action and irrevocably waive
the defense of an inconvenient forum, improper venue or lack of jurisdiction to
the maintenance of any such Action. The consents to jurisdiction and venue set
forth in this Section 29(b) shall not constitute general consents to service of
process in the State of California and shall have no effect for any purpose
except as provided in this Section 29(b) and shall not be deemed to confer
rights on any Person other than the parties. Each of Tenant and Landlord agrees
that service of process upon it, as applicable, in any Action arising out of or
relating to this Lease shall be effective if Notice is given by overnight
courier at the address set forth in Section 23. The parties agree that a final
judgment in any such Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law;


25



--------------------------------------------------------------------------------





provided, however, that nothing in the foregoing shall restrict any party’s
rights to seek any post-judgment relief regarding, or any appeal from, a trial
court judgment.
30.Specific Enforcement; Attorneys’ Fees. The parties agree that irreparable
damage for which monetary relief, even if available, would not be an adequate
remedy, would occur in the event that any provision of this Lease is not
performed in accordance with its specific terms or is otherwise breached.
Subject to the following sentence, the parties acknowledge and agree that each
of the parties shall be entitled to an injunction or injunctions, specific
performance or other equitable relief to prevent breaches of this Lease and to
enforce specifically the terms and provisions hereof in the courts described in
Section 29(b) without proof of damages or otherwise, this being in addition to
any other remedy to which they are entitled under this Lease. The parties
acknowledge and agree that any Person party hereto seeking an injunction or
injunctions to prevent breaches of this Lease and to enforce specifically the
terms and provisions of this Lease in accordance with this Section 30 shall not
be required to provide any bond or other security in connection with any such
order or injunction. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all reasonable attorneys’ fees, costs and
expenses incurred by the prevailing party therein shall be paid by the other
party, which obligation on the part of the other party shall be deemed to have
accrued on the date of the commencement of such Action and shall be enforceable
whether or not the Action is prosecuted to judgment.
31.WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
PARTIES HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY IRREVOCABLY WAIVES ANY
AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL ACTION ARISING OUT OF OR RELATED TO
THIS LEASE.
32.Interpretation.
(a)    When a reference is made in this Lease to an Article, a Section, or
Exhibit, such reference shall be to an Article of, a Section of, or an Exhibit
to this Lease unless otherwise indicated. The table of contents and headings
contained in this Lease are for reference purposes only and shall not affect in
any way the meaning or interpretation of this Lease. Whenever the words
“include”, “includes” or “including” are used in this Lease, they shall be
deemed to be followed by the words “without limitation”. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Lease
shall refer to this Lease as a whole and not to any particular provision of this
Lease. The terms “or”, “any” and “either” are not exclusive. The word “extent”
in the phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if”. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. The
definitions contained in this Lease are applicable to the singular as well as
the plural forms of such terms and to the masculine as well as to the feminine
and neuter genders of such term. Any agreement or instrument defined or referred
to herein means such agreement or instrument as from time to time amended,
modified or supplemented, including by waiver or consent, and references to all
attachments, schedules and exhibits thereto and instruments incorporated
therein. References to a Person are also to its permitted assigns and
successors.


26



--------------------------------------------------------------------------------





(b)    The parties have participated jointly in the negotiation and drafting of
this Lease and, in the event an ambiguity or question of intent or
interpretation arises, this Lease shall be construed as jointly drafted by the
parties and no presumption or burden of proof shall arise favoring or
disfavoring the parties by virtue of the authorship of any provision of this
Lease.
33.Entire Agreement
. This Lease, and the Purchase Agreement constitute the entire agreement, and
supersede all other prior agreements and understandings, both written and oral,
among the parties and their Affiliates, or any of them, with respect to the
subject matter hereof.
34.Counterparts. This Lease may be executed in one or more counterparts
(including by facsimile or electronic mail), each of which shall be deemed to be
an original but all of which taken together shall constitute one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to each of the other Persons party
hereto.
35.Indemnification.
(a)    Indemnification by Tenant. Subject to the waivers in Section 9, Tenant
hereby indemnifies and agrees to defend, save and hold Landlord, its officers,
directors, employees, managers, agents, sub-agents, constituent entities and
lease signators (collectively, “Landlord Related Parties”) harmless from and
against any and all Actions for injury or death to persons or damage to property
occurring within or about the Premises or the San Diego Facility arising
directly or indirectly out of use or occupancy of the Premises or the San Diego
Facility (including, without limitation, any act, omission or neglect by Tenant
or any Tenant’s Parties in or about the Premises or at the San Diego Facility)
or the a breach or default by Tenant in the performance of any of its
obligations hereunder, except to the extent caused by the willful misconduct or
negligence of Landlord Related Parties. Landlord shall not be liable to Tenant
for, and Tenant assumes all risk of damage to, personal property (including,
without limitation, loss of records kept within the Premises). Tenant further
waives any and all Actions for injury to Tenant’s business or loss of income
relating to any such damage or destruction of personal property (including,
without limitation, any loss of records). Landlord Related Parties shall not be
liable for any damages arising from any act, omission or neglect of any tenant
in the San Diego Facility or of any other third party or Tenant Parties.
In addition to the foregoing and notwithstanding anything to the contrary
contained in this Lease, Tenant hereby indemnifies and agrees to defend, save
and hold Landlord and any Landlord Insurance Companies harmless from and against
any and all Actions to the extent arising from and/or related to Landlord having
named Abbott as required under Section 8 of the Abbott Leases as an additional
insured under Landlord’s insurance policies. As used herein, “Landlord Insurance
Companies” shall mean any insurance companies with respect to which Landlord is
required to name Abbott as an additional insured under Section 8 of the Abbott
Leases.
(b)    Indemnification by Landlord. Subject to the waivers in Section 9  and
except as otherwise provided for in Section 35(e)(ii) and elsewhere in this
Lease, Landlord shall defend,


27



--------------------------------------------------------------------------------





indemnify, save and hold Tenant harmless from and against any and all Actions
for injury to or death of any person, or loss of or damage to property,
sustained or occurring in or about the San Diego Facility to the extent arising
from the negligence or willful misconduct of Landlord or any of the Landlord’s
officers, directors, employees, managers or agents.
(c)    Procedures for Indemnification of Third Party Claims.  
(i)    Any Landlord Related Party or Tenant seeking indemnification under this
Agreement (an “Indemnitee”) with respect to any claim asserted against such
Indemnitee by a Person other than Landlord, Tenant or any Affiliate of Landlord
or Tenant (a “Third Party Claim”) in respect of any matter that is subject to
indemnification under Section 35(a) or Section 35(b), as applicable, shall
promptly deliver to the other Party (the “Indemnifying Party”) a Notice (a
“Third Party Claim Notice”) setting forth a description in reasonable detail of
the nature of the Third Party Claim or, in the alternative, include a copy of
all papers served with respect to such Third Party Claim (if any); provided,
however, that the failure to so transmit a Third Party Claim Notice shall not
affect the Indemnifying Party’s obligations under this Section 35, unless the
Indemnifying Party is materially prejudiced as a result of such failure.
(ii)    If a Third Party Claim is asserted against an Indemnitee, the
Indemnifying Party shall be entitled to participate in the defense thereof and,
if the Indemnifying Party delivers a Notice to the Indemnitee within thirty (30)
days after receipt of a Third Party Claim Notice (or sooner, if the nature of
the Third Party Claim so requires) stating that the Indemnifying Party shall
assume and control the defense of such Third Party Claim and specifying any
reservations to its defense (except that the failure to so specify any
reservation to its defense in a timely delivered Notice shall not affect the
validity of such Notice except to the extent the Indemnitee is materially
prejudiced as a result of such failure), the Indemnifying Party may assume and
control the defense thereof with counsel selected by the Indemnifying Party and
reasonably satisfactory to the Indemnitee and settle such Third Party Claim at
the discretion of the Indemnifying Party; provided, that the Indemnifying Party
shall not, except with the written consent of the Indemnitee (such consent not
to be unreasonably withheld, conditioned or delayed), enter into any settlement
or consent to entry of any Judgment that (i) does not include the provision by
the Person(s) asserting such claim to all indemnified parties of a full,
unconditional and irrevocable release from all Liability with respect to such
Third Party Claim, (ii) includes an admission of fault, culpability or failure
to act by or on behalf of any Indemnitee, (iii) includes injunctive or other
nonmonetary relief affecting any Indemnitee other than nonmonetary relief
incidental to the monetary damages that does not restrict the operation of the
businesses of the Indemnified Party or (iv) includes monetary amounts that would
be payable by the Indemnified Party. If the Indemnifying Party elects to assume
the defense of a Third Party Claim, the Indemnifying Party shall not be liable
to the Indemnitee for legal fees or expenses subsequently incurred by the
Indemnitee in connection with the defense thereof; provided, that the Indemnitee
shall have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party (it being understood that the Indemnifying Party shall
control such defense), provided,


28



--------------------------------------------------------------------------------





further, that if, based on the reasonable opinion of legal counsel to the
Indemnitee reasonably acceptable to the Indemnifying Party, a conflict or
potential conflict of interest exists between the Indemnifying Party and the
Indemnitee which makes representation of both parties inappropriate under
applicable standards of professional conduct, the reasonable fees and expenses
of such separate counsel shall constitute indemnifiable Liabilities pursuant to
this Section 35; provided, further that the Indemnifying Party shall not be
required to pay for more than one such counsel (plus any appropriate local
counsel) for all Indemnified Parties in connection with any Third Party Claim.
The Indemnitee may retain or take over the control of the defense or settlement
of any Third Party Claim the defense of which the Indemnifying Party has elected
to control if the Indemnitee irrevocably waives its right to indemnity under
this Section 35 and fully releases the Indemnifying Party with respect to such
Third Party Claim. If an Indemnifying Party elects not to assume and control the
defense of any Third Party Claim or fails to notify the Indemnitee of its
election within thirty (30) days after receipt of a Third Party Claim Notice,
then such Indemnitee shall be entitled to continue to conduct and control the
defense of such Third Party Claim and the reasonable fees and expenses of
counsel for the Indemnitee in connection with the defense of such Third Party
Claim shall constitute indemnifiable Liabilities pursuant to this Section 35.
(iii)    The parties shall reasonably cooperate with each other in the
investigation, prosecution or defense of any Third Party Claim. Such cooperation
shall, upon reasonable Notice to the party providing such cooperation, include
(i) providing, and causing their respective Affiliates to provide, documentary
or other evidence in its possession or control that is reasonably related to the
Third Party Claim, (ii) implementing, and causing their respective Affiliates to
implement, reasonable record retention or litigation hold policies and (iii)
making available, and causing their respective Affiliates to make available,
directors, officers and employees to give depositions or testimony. Except as
otherwise provided in Section 35(c)(ii), the party requesting such cooperation
shall pay the reasonable out-of-pocket expenses incurred in providing such
cooperation (including reasonable legal fees and disbursements) by the party (or
Affiliate thereof, as the case may be) providing such cooperation and by its
officers, directors, employees and agents, but not including reimbursing such
party (or Affiliate thereof, as the case may be) or its officers, directors,
employees and agents for their time spent in such cooperation.
(d)    Additional Matters.
(i)    Indemnity payments or other payments in respect of any Liabilities for
which an Indemnitee is entitled to indemnification under this Section 35 shall
be paid reasonably promptly (but in any event within a reasonable amount of time
after the final determination of the amount that the Indemnitee is entitled to
indemnification under this Section 35) by the Indemnifying Party to the
Indemnitee as such Liabilities are incurred upon demand by the Indemnitee,
including reasonably satisfactory documentation setting forth the basis for the
amount of such indemnity payments, including documentation with respect to
calculations made and consideration of any insurance proceeds that actually
reduce the amount of such Liabilities.


29



--------------------------------------------------------------------------------





(ii)    If any Indemnitee has a claim against any Indemnifying Party under this
Section 35 that does not involve a Third Party Claim being asserted or
threatened against such Indemnitee (a “Direct Claim”), such Indemnitee shall
promptly deliver to the Indemnifying Party a Notice (a “Direct Claim Notice”)
setting forth a description in reasonable detail of the nature of the Direct
Claim; provided, that the failure to so transmit a Direct Claim Notice shall not
affect the Indemnifying Party’s obligations under this Section 35, except to the
extent that the Indemnifying Party is materially prejudiced as a result of such
failure.
(e)    Limitations on Liability.
(i)    EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 19, 22 AND 39, IN NO EVENT
SHALL EITHER PARTY OR ANY OF ITS AFFILIATES BE LIABLE FOR INDIRECT, SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, INCLUDING PROCUREMENT OF
SUBSTITUTE GOODS OR SERVICES, LOSS OF PROFITS OR BUSINESS INTERRUPTION, HOWEVER
CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER IN CONTRACT, STRICT LIABILITY, OR
TORT (INCLUDING NEGLIGENCE) BREACH OF STATUTORY DUTY OR OTHERWISE, IN CONNECTION
WITH OR ARISING IN ANY WAY OUT OF THE TERMS OF THIS AGREEMENT OR THE PERFORMANCE
HEREOF, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
(ii)    NOTWITHSTANDING ANYTHING SET FORTH HEREIN OR IN ANY OTHER AGREEMENT
BETWEEN LANDLORD AND TENANT TO THE CONTRARY: (A) LANDLORD SHALL NOT BE LIABLE TO
TENANT OR ANY OTHER PERSON FOR (AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL
RISK OF) LOSS, DAMAGE OR INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO: TENANT’S
PERSONAL PROPERTY OF EVERY KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION
TRADE FIXTURES, EQUIPMENT, INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC
EXPERIMENTS, LABORATORY ANIMALS, PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC,
BUSINESS, ACCOUNTING AND OTHER RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE
PREMISES AND ANY AND ALL INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL
BE NO PERSONAL RECOURSE TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT
THE PREMISES OR ARISING IN ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT
BETWEEN LANDLORD AND TENANT WITH RESPECT TO THE SUBJECT MATTER HEREOF AND ANY
LIABILITY OF LANDLORD HEREUNDER SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S
INTEREST IN THE PROJECT OR ANY PROCEEDS FROM SALE OR CONDEMNATION THEREOF, ANY
INSURANCE PROCEEDS PAYABLE IN RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR
IN CONNECTION WITH ANY SUCH LOSS AND BASE RENT COLLECTED BY LANDLORD FROM AND
AFTER ANY JUDICIAL ADJUDICATION OF


30



--------------------------------------------------------------------------------





LIABILITY IN FAVOR OF TENANT AGAINST LANDLORD; AND (C) IN NO EVENT SHALL ANY
PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN CONNECTION WITH THIS LEASE
NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY
OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO
CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.
36.Additional Development. Tenant acknowledges that Landlord, in its sole
discretion, may from time to time expand, renovate and/or reconfigure the San
Diego Facility as the same may exist from time to time and, in connection
therewith or in addition thereto, as the case may be, from time to time without
limitation: (a) change the shape, size, location, number and/or extent of any
improvements, buildings, structures, lobbies, hallways, entrances, exits,
parking and/or parking areas relative to any portion of the San Diego Facility;
(b) modify, eliminate and/or add any buildings, improvements, and parking
structure(s) either above or below grade, to the San Diego Facility and/or make
any other changes thereto affecting the same; and (c) make any other changes,
additions and/or deletions in any way affecting the San Diego Facility and/or
any portion thereof as Landlord may elect from time to time, including without
limitation, additions to and/or deletions from the land comprising the San Diego
Facility. Notwithstanding anything to the contrary contained in this Lease,
Tenant shall have no right to seek damages (including abatement of Rent) or to
cancel or terminate this Lease because of any proposed changes, expansion,
renovation or reconfiguration of the Project nor shall Tenant have the right to
restrict, inhibit or prohibit any such changes, expansion, renovation or
reconfiguration; provided, however, (i) Landlord shall not change the size,
dimensions, location or Tenant’s permitted use of the Premises nor shall the
costs of constructing any such development be included as part of Expenses, and
(ii) the development described in this Section 36 shall not (x) materially
interfere with Tenant’s use and enjoyment of the Premises other than temporarily
during any construction, and Landlord shall use reasonable efforts to minimize
such interference, and (y) materially increase Tenant’s obligations under this
Lease.
37.CASp Inspection. For purposes of Section 1938(a) of the California Civil
Code, Landlord hereby discloses to Tenant, and Tenant hereby acknowledges, that
the Premises have not undergone inspection by a Certified Access Specialist
(CASp). In addition, the following notice is hereby provided pursuant to
Section 1938(e) of the California Civil Code:
“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp


31



--------------------------------------------------------------------------------





inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises.”
In furtherance of and in connection with such notice: (i) Tenant, having read
such notice and understanding Tenant’s right to request and obtain a CASp
inspection and with advice of counsel, hereby elects not to obtain such CASp
inspection and waives its rights to obtain a CASp inspection with respect to the
Premises to the extent permitted by any Law now or hereafter in effect; and
(ii) if the waiver set forth in clause (i) hereinabove is not enforceable
pursuant to Law, then Landlord and Tenant hereby agree as follows (which
constitute the mutual agreement of the parties as to the matters described in
the last sentence of the foregoing notice): (A) Tenant shall have the one-time
right to request for and obtain a CASp inspection, which request must be made,
if at all, in a written notice delivered by Tenant to Landlord on or before the
date that is the earlier of (1) the date Tenant has commenced construction of
its initial tenant improvements, if any, or (2) the Commencement Date; (B) any
CASp inspection timely requested by Tenant shall be conducted (1) between the
hours of 9:00 a.m. and 5:00 p.m. on any Business Day, (2) only after ten (10)
days’ prior Notice to Landlord of the date of such CASp inspection, (3) in a
professional manner by a CASp designated by Landlord and without any testing
that would damage the Premises in any way, and (4) at Tenant’s sole cost and
expense, including, without limitation, Tenant’s payment of the fee for such
CASp inspection, the fee for any reports prepared by the CASp in connection with
such CASp inspection (collectively, the “CASp Reports”) and all other costs and
expenses in connection therewith; (C) Tenant shall deliver a copy of any CASp
Reports to Landlord within three (3) Business Days after Tenant’s receipt
thereof; (D) Tenant, at its sole cost and expense, shall be responsible for
making any improvements, alterations, modifications and/or repairs to or within
the Premises to correct violations of construction-related accessibility
standards including, without limitation, any violations disclosed by such CASp
inspection; and (E) if such CASp inspection identifies any improvements,
alterations, modifications and/or repairs necessary to correct violations of
construction-related accessibility standards relating to those items of the
Premises that are Landlord’s obligation to repair, if any, then (1) Landlord
shall perform such improvements, alterations, modifications and/or repairs as
and to the extent required by Law to correct such violations, and
(2) notwithstanding anything to the contrary contained in this Lease, Tenant
shall reimburse Landlord for the cost of such improvements, alterations,
modifications and/or repairs within thirty (30) days after Tenant’s receipt of
an invoice therefor from Landlord.
38.Must Take Space.
(a)    Abbott Leases
(i)    On or about the date of this Lease, Landlord assumed the role of landlord
under two (2) separate lease agreements (each an “Abbott Lease”, collectively,
the “Abbott Leases”) with Abbott Laboratories, Inc., an Illinois corporation, or
an affiliate thereof (“Abbott”) as Tenant, with respect to all of Building A,
located on the portion of the land commonly known as 9975 Summers Ridge Road,
San Diego, California 92122 (54,042 rentable sq. ft.), and Building B (70,419
rentable sq. ft.), located at the portion of the land commonly known as 9995
Summers Ridge Road, San Diego, California 92122 (collectively, the “Abbott
Premises”) for a term that originally commenced on October 6,


32



--------------------------------------------------------------------------------





2017 and extended two (2) years with respect to Building A (which such Building
A space is subject to two options to renew exercisable by Abbott for additional
one (1) year periods) and five (5) years with respect to Building B (which such
Building B Space is subject to one option to renew exercisable by Abbott for an
additional two (2) year period) (the original expiration date for such Abbott
Leases being the “Scheduled Abbott Lease Expirations”, however, if Abbott
exercises any renewal option with respect to either such Abbott Lease, then the
extended term for such Abbott Lease shall be the Scheduled Abbott Lease
Expiration for such Abbott Lease).
(b)    Must Take Premises. Each time during the Term of this Lease that the term
of either Abbott Lease expires, the applicable portion of the Abbott Premises
(“Must Take Premises”) shall automatically be added to and become a part of the
Premises hereunder for the remaining Term of this Lease at the following triple
net rental rates (it being agreed that the Lease Years noted in the chart below
shall correspond with the Lease Years for the initial Premises leased hereunder
such that if the Must Take Premises for Building A becomes a part of the
Premises during Lease Year 3 for the initial Premises, then the initial rental
rate payable by Tenant with respect to such Must Take Premises shall be $1.84
per square foot of rentable area and the same shall escalate on the same Base
Rent Adjustment Date as is applicable with respect to the Premises):
Must Take Space Base Rent Table
 
Building A
Office
Building B
Lab
RSF
 
54,042 RSF
 
70,419 RSF
Annual
Increases
 
2.50%
 
2.50%
 
 
 
 
 
 
$/SF/Mo
$/Year
$/SF/Mo
$/Year
Year 1
$1.75
$1,134,882
$2.50
$2,112,570
Year 2
$1.79
$1,163,254
$2.56
$2,165,384
Year 3
$1.84
$1,192,335
$2.63
$2,219,519
Year 4
$1.88
$1,222,144
$2.69
$2,275,007
Year 5
$1.93
$1,252,697
$2.76
$2,331,882
Year 6
$1.98
$1,284,015
$2.83
$2,390,179
Year 7
$2.03
$1,316,115
$2.90
$2,449,934
Year 8
$2.08
$1,349,018
$2.97
$2,511,182
Year 9
$2.13
$1,382,744
$3.05
$2,573,961
Year 10
$2.19
$1,417,312
$3.12
$2,638,310
Year 11
$2.24
$1,452,745
$3.20
$2,704,268
Year 12
$2.30
$1,489,064
$3.28
$2,771,875
Year 13
$2.35
$1,526,290
$3.36
$2,841,172
Year 14
$2.41
$1,564,447
$3.45
$2,912,201
Year 15
$2.47
$1,603,559
$3.53
$2,985,006
Total
 
$20,350,621
 
$37,882,450



33



--------------------------------------------------------------------------------





The Must Take Premises shall be accepted by Tenant in its as-is condition as of
the date that the applicable Must-Take Premises becomes part of the Premises;
provided, however, that if on such date when the applicable Must-Take Premises
becomes part of the Premises (i) any of the Systems in such Must-Take Premises
is not in good operating condition, Landlord shall, at Landlord’s sole cost and
expense and not as a reimbursable Expense, repair such System(s) so that such
System(s) is/are in good operating condition, and (ii) the structural elements
of the Must-Take Premises have deteriorated, other than as a result of normal
wear and tear during the term of the Abbott Leases, from their condition as of
the Commencement Date (as evidenced by property condition reports obtained by
Landlord, copies of which shall be provided to Tenant) (“Baseline Condition”)
such that structural repairs are required for the Must-Take Premises to be in
structurally sound condition, Landlord shall, at Landlord’s sole cost and
expense and not as a reimbursable Expense, complete such repairs to return the
structural elements to substantially the Baseline Condition, and thereafter
Landlord’s and Tenant’s respective maintenance and repair obligations under this
Lease shall apply. The Base Rate with respect to such Must Take Premises shall
be as set forth on the chart set forth above, and the Lease shall otherwise be
on the same terms and conditions as this Lease, except as expressly set forth
herein. In no event shall Tenant be required to take any portion of the Must
Take Premises prior to the applicable Scheduled Abbott Lease Expirations. As of
each respective commencement date with respect to the Must Take Premises, Tenant
shall be required to also pay Building Operating Expenses and Project Expenses
attributable with respect to each building in which the Must Take Premises is
located. For purposes of calculating Tenant’s obligation to pay for Building
Operating Expenses and Project Expenses with respect to the Must Take Premises,
the Building Operating Expenses and Project Expenses shall include the continued
amortization of any capital improvements or repairs made prior to Tenant leasing
such Must Take Premises from Landlord as if Tenant were leasing such Must Take
Premises under this Lease at the time such capital improvements or repairs were
made. For the avoidance of any doubt, the Term of the lease with respect to the
Must-Take Premises shall expire on the same date as the Term of the lease for
the original Premises.
(c)    Tenant Improvement Allowance. At such time as the portion of the Abbott
Premises being located in Building A becomes Must Take Premises, Landlord shall
make available to Tenant a tenant improvement allowance in the amount of
$2,702,100.00 (being Fifty Dollars ($50.00) per rentable square feet of that
portion of the Must Take Premises being located in Building A) (the “Improvement
Allowance”) for the design and construction of fixed and permanent improvements
desired by and performed by Tenant and reasonably acceptable to Landlord in that
portion of the Must Take Premises located in Building A (the “Tenant
Improvements”), which Tenant Improvements shall be constructed pursuant to a
scope of work reasonably acceptable to Landlord and Tenant. Landlord may require
that the Tenant Improvements be commensurate with a modern workplace standard.
The Improvement Allowance shall be available only for the design and
construction of the Tenant Improvements. Tenant acknowledges that upon the
expiration of the Term of the Lease, the Tenant Improvements shall become the
property of Landlord and may not be removed by Tenant. Except for the
Improvement Allowance, Tenant shall be solely responsible for all of the costs
of the Tenant Improvements. The Tenant Improvements shall be treated as
Alterations and shall be undertaken pursuant to Section 5 of this Lease. The
contractor for the Tenant Improvements shall be selected by Tenant, subject to
Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Prior to the commencement


34



--------------------------------------------------------------------------------





of the Tenant Improvements, Tenant shall deliver to Landlord a copy of any
contract with Tenant’s contractors, and certificates of insurance from any
contractor performing any part of the Tenant Improvements evidencing industry
standard commercial general liability, automotive liability, “builder’s risk”,
and workers’ compensation insurance. Tenant shall cause the general contractor
to provide a certificate of insurance naming Landlord, Alexandria Real Estate
Equities, Inc., and Landlord’s lender (if any) as additional insureds for the
general contractor’s liability coverages required above.
Upon completion of the Tenant Improvements (and prior to any final disbursement
of the Improvement Allowance) Tenant shall deliver to Landlord the following
items: (i) sworn statements setting forth the names of all contractors and
subcontractors who did work on the Tenant Improvements and final lien waivers
from all such contractors and subcontractors; and (ii) “as built” plans, if
available, for the Tenant Improvements. Notwithstanding the foregoing, if the
cost of the Tenant Improvements exceeds the Improvement Allowance, Tenant shall
be required to pay such excess in full prior to Landlord having any obligation
to fund any remaining portion of the Improvement Allowance. The Improvement
Allowance shall only be available for use by Tenant for the construction of the
Tenant Improvements from the commencement Date of that portion of the Must
Premises consisting of Building A through the date that is 36 months after the
commencement date of such Building A portion of the Must Take Premises (the
“Outside Improvement Allowance Date”). Any portion of the Improvement Allowance
which has not been properly requested by Tenant from Landlord on or before the
Outside Improvement Allowance Date shall be forfeited and shall not be available
for use by Tenant. Tenant shall otherwise accept the Must Take Premises in their
then as-is condition. Notwithstanding anything to the contrary in this Lease,
Tenant shall have no rights to any portion of the TI Allowance until the
commencement date with respect to that portion of the Must Take Space located in
Building A.
(d)    Amendment. At such time as any Must Take Premises becomes a part of a
Premises hereunder, the parties shall enter and deliver an amendment to this
Lease reflecting the addition thereof on the terms and conditions set forth
herein.
39.Environmental Requirements.
(a)    Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the San Diego Facility in violation of applicable
Environmental Requirements (as hereinafter defined) by Tenant or any Tenant
Party. If Tenant breaches the obligation stated in the preceding sentence, or if
the presence of Hazardous Materials in the Premises during the Term or any
holding over or any other occupancy results in contamination of the Premises,
the San Diego Facility or any adjacent property or if contamination of the
Premises, the San Diego Facility or any adjacent property by Hazardous Materials
brought into, kept, used, stored, handled, treated, generated in or about, or
released or disposed of from, the Premises by anyone other than Landlord and
Landlord’s employees, agents and contractors otherwise occurs during the Term or
any holding over, Tenant hereby indemnifies and shall defend and hold Landlord,
its officers, directors, employees, agents and contractors harmless from any and
all actions (including, without limitation, remedial or enforcement actions of
any kind,


35



--------------------------------------------------------------------------------





administrative or judicial proceedings, and orders or judgments arising out of
or resulting therefrom), costs, claims, damages (including, without limitation,
punitive damages and damages based upon diminution in value of the Premises or
the San Diego Facility, or the loss of, or restriction on, use of the Premises
or any portion of the San Diego Facility), expenses (including, without
limitation, attorneys’, consultants’ and experts’ fees, court costs and amounts
paid in settlement of any claims or actions), fines, forfeitures or other civil,
administrative or criminal penalties, injunctive or other relief (whether or not
based upon personal injury, property damage, or contamination of, or adverse
effects upon, the environment, water tables or natural resources), liabilities
or losses (collectively, “Environmental Claims”) which arise during or after the
Term as a result of such contamination. This indemnification of Landlord by
Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises. Without limiting the foregoing, if the
presence of any Hazardous Materials on the Premises, the Building, the San Diego
Facility or any adjacent property caused or permitted by Tenant or any Tenant
Party results in any contamination of the Premises, the Building, the San Diego
Facility or any adjacent property, Tenant shall promptly take all actions at its
sole expense and in accordance with applicable Environmental Requirements as are
necessary to return the Premises, the Building, the San Diego Facility or any
adjacent property substantially to the condition existing prior to the time of
such contamination, provided that Landlord’s approval of such action shall first
be obtained, which approval shall not unreasonably be withheld so long as such
actions would not potentially have any material adverse long-term or short-term
effect on the Premises, the Building or the San Diego Facility.
(b)    Business. Landlord acknowledges that it is not the intent of this Section
39 to prohibit Tenant from using the Premises for the Permitted Use. Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements. As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”). Upon Landlord’s request, or any time that
Tenant is required to deliver a Hazardous Materials List to any Governmental
Authority (e.g., the fire department) in connection with Tenant’s use or
occupancy of the Premises, Tenant shall deliver to Landlord a copy of such
Hazardous Materials List. Tenant shall deliver to Landlord true and correct
copies of the following documents (the “Haz Mat Documents”) relating to the use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials prior to the Commencement Date, or if unavailable at that time,
concurrent with the receipt from or submission to a Governmental Authority:
permits; approvals; reports and correspondence; storage and management plans,
notice of violations of any Legal Requirements; plans relating to the
installation of any storage tanks to be installed in or under the San Diego
Facility (provided, said installation of tanks shall only be permitted after
Landlord has given Tenant its written consent to do so, which consent may be
withheld in Landlord’s sole and absolute discretion);


36



--------------------------------------------------------------------------------





all closure plans or any other documents required by any and all federal, state
and local Governmental Authorities for any storage tanks installed in, on or
under the San Diego Facility for the closure of any such tanks; and a Surrender
Plan (to the extent surrender in accordance with the terms of this Lease cannot
be accomplished in 3 months). Tenant is not required, however, to provide
Landlord with any portion(s) of the Haz Mat Documents containing information of
a proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities. It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.
(c)    Intentionally Omitted.
(d)    Testing. Landlord shall have the right, at its expense, and not as an
Expense, to conduct annual tests of the Premises to determine whether any
contamination of the Premises or the San Diego Facility has occurred as a result
of Tenant’s use. Tenant shall be required to pay the cost of such annual test of
the Premises; provided, however, that if Tenant conducts its own tests of the
Premises using third party contractors and test procedures acceptable to
Landlord which tests are certified to Landlord, Landlord shall accept such tests
in lieu of the annual tests to be paid for by Tenant. In addition, at any time,
and from time to time, prior to the expiration or earlier termination of the
Term, Landlord shall have the right, at its expense, and not as an Expense, to
conduct appropriate tests of the Premises and the San Diego Facility to
determine if contamination has occurred as a result of Tenant’s use of the
Premises. In connection with such testing, upon the request of Landlord, Tenant
shall deliver to Landlord or its consultant such non-proprietary information
concerning the use of Hazardous Materials in or about the Premises by Tenant or
any Tenant Party. If contamination has occurred for which Tenant is liable under
this Section 39, Tenant shall pay all costs to conduct such tests. If no such
contamination is found, Landlord shall pay the costs of such tests (which shall
not constitute an Expense). Landlord shall provide Tenant with a copy of all
third party, non-confidential reports and tests of the Premises made by or on
behalf of Landlord during the Term without representation or warranty and
subject to a confidentiality agreement. Tenant shall, at its sole cost and
expense, promptly and satisfactorily remediate any environmental conditions
identified by such testing in accordance with all Environmental Requirements.
Landlord’s receipt of or satisfaction with any environmental assessment in no
way waives any rights which Landlord may have against Tenant.
(e)    Intentionally Omitted.
(f)    Underground Tanks. In no event shall Tenant have the right to install
underground tanks.
(g)    Tenant’s Obligations. Tenant’s obligations under this Section 39 shall
survive the expiration or earlier termination of this Lease. During any period
of time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Surrender Plan), Tenant shall continue to pay the full Rent in
accordance with this Lease for any portion of the Premises not relet by Landlord
in Landlord’s sole discretion, which Rent shall be prorated daily.


37



--------------------------------------------------------------------------------





(h)    Definitions. As used herein, the term “Environmental Requirements” means
all applicable present and future statutes, regulations, ordinances, rules,
codes, judgments, orders or other similar enactments of any Governmental
Authority regulating or relating to health, safety, or environmental conditions
on, under, or about the Premises or the San Diego Facility, or the environment,
including without limitation, the following: the Comprehensive Environmental
Response, Compensation and Liability Act; the Resource Conservation and Recovery
Act; and all state and local counterparts thereto, and any regulations or
policies promulgated or issued thereunder. As used herein, the term “Hazardous
Materials” means and includes any substance, material, waste, pollutant, or
contaminant listed or defined as hazardous or toxic, or regulated by reason of
its impact or potential impact on humans, animals and/or the environment under
any Environmental Requirements, asbestos and petroleum, including crude oil or
any fraction thereof, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas). As
defined in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.
40.OFAC. Tenant and all beneficial owners of Tenant are currently (a) in
compliance with and shall at all times during the Term of this Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of this Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List,
or the Sectoral Sanctions Identification List, which are all maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.
41.Financial Information. Tenant shall furnish Landlord with true and complete
copies of (i) Tenant’s most recent audited annual financial statements within 90
days of the end of each of Tenant’s fiscal years during the Term, (ii) Tenant’s
most recent unaudited quarterly financial statements within 45 days of the end
of each of Tenant’s first three fiscal quarters of each of Tenant’s fiscal years
during the Term, (iii) at Landlord’s request from time to time, updated business
plans, including cash flow projections and/or pro forma balance sheets and
income statements, all of which shall be treated by Landlord as confidential
information belonging to Tenant, (iv) corporate brochures and/or profiles
prepared by Tenant for prospective investors, and (v) any other financial
information or summaries that Tenant typically provides to its lenders or
shareholders. The provisions of Section 41 shall not apply so long as Tenant is
a public company and its financial information is publicly available.
42.Severability. If any clause or provision of this Lease is illegal, invalid or
unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or


38



--------------------------------------------------------------------------------





unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.
43.EV Charging Stations. Landlord shall not unreasonably withhold its consent to
Tenant’s written request to install 1 or more electric vehicle car charging
stations (“EV Stations”) in the parking area serving the San Diego Facility;
provided, however, that Tenant complies with all reasonable requirements,
standards, rules and regulations which may be imposed by Landlord, at the time
Landlord’s consent is granted, in connection with Tenant’s installation,
maintenance, repair and operation of such EV Stations, which may include,
without limitation, the charge to Tenant of a reasonable monthly rental amount
for the parking spaces used by Tenant for such EV Stations, Landlord’s
designation of the location of Tenant’s EV Stations, and Tenant’s payment of all
costs whether incurred by Landlord or Tenant in connection with the
installation, maintenance, repair and operation of each Tenant’s EV Station(s). 
Nothing contained in this paragraph is intended to increase the number of
parking spaces which Tenant is otherwise entitled to use at the San Diego
Facility pursuant to the terms of this Lease nor impose any additional
obligations on Landlord with respect to Tenant’s parking rights at the San Diego
Facility.
44.Force Majeure. Landlord and Tenant shall not be responsible or liable for
delays in the performance of its respective obligations hereunder when caused
by, related to, or arising out of acts of God, sinkholes or subsidence, strikes,
lockouts, or other labor disputes, embargoes, quarantines, weather, national,
regional, or local disasters, calamities, or catastrophes, inability to obtain
labor or materials (or reasonable substitutes therefor) at reasonable costs or
failure of, or inability to obtain, utilities necessary for performance,
governmental restrictions, orders, limitations, regulations, or controls,
national emergencies, delay in issuance or revocation of permits, enemy or
hostile governmental action, terrorism, insurrection, riots, civil disturbance
or commotion, fire or other casualty, and other causes or events beyond the
reasonable control of the party obligated to perform (“Force Majeure”), except
with respect to Tenant’s obligations to pay Rent hereunder unless the national
banks in the United States are closed as a result of Force Majeure in which case
payment of Rent may be delayed until the national banks reopen for business.
45.Certain Defined Terms. For purposes of this Lease:
“Action” means any legal or administrative proceeding, suit, claim, audit,
investigation, arbitration, mediation or action.
“Additional Rent” means all sums of money, other than Base Rent, that shall
become due from and payable by Tenant pursuant to this Lease.
“Affiliate” means, as to either party, any other individual or entity that,
directly or indirectly, controls, or is controlled by, or is under common
control with, such party. For this purpose, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of such party, whether through the ownership
of securities or partnership or other ownership interests, by contract or
otherwise.


39



--------------------------------------------------------------------------------





“Amenity Center Operating Expenses” means (a) all costs to operate, maintain,
repair, replace, supervise, insure, and administer the Amenity Center, and
further including supplies, materials, labor, and equipment used in or related
to the operation and maintenance of the Amenity Center, including signs and
directories on the Building or the Land, interior landscaping (including
maintenance contracts and fees payable to landscaping consultants), amenities,
walkways, lighting systems, and security services, if any, provided by Landlord
for the Amenity Center, and (b) without duplication of (a), Maintenance and
Repair Costs and Life Safety and Security Costs, to the extent actually paid or
incurred by Landlord in connection with the ownership, operation, maintenance,
and repair of the Amenity Center. For the avoidance of any doubt, Landlord shall
be not entitled to recover from Tenant (i) any portion of the Amenity Center
Operating Expenses which Landlord is entitled to recover from Abbott under the
Abbott Leases and (ii) any amounts payable by Abbott to Tenant under any other
agreements (other than the Abbott Leases) between Tenant and Abbott. In
addition, any amounts paid by Abbott to Landlord under the Abbott Leases for
Shared Space Operating Expenses (as defined in the Abbott Leases) shall be
delivered to Tenant, but only to the extent required to reimburse Tenant for
Abbott’s share under the Abbott Leases of the applicable costs reasonably
required to be incurred by Tenant for Amenity Center Operating Expenses.
“Building Operating Expenses” means Maintenance and Repair Costs and Life Safety
and Security Costs actually paid or incurred by Landlord in connection with, and
solely to the extent attributable to, the ownership, operation, maintenance, and
repair of the Buildings or the Premises or any part thereof pursuant to this
Lease, but expressly excluding Non-Qualifying Expenses and Amenity Center
Operating Expenses. For the avoidance of doubt and notwithstanding anything
herein to the contrary, Building Operating Expenses shall include, without
limitation, all Premises and San Diego Facility related costs in connection with
the shell and core of the Premises, site improvements, maintenance, taxes,
utilities, insurance, the amortized costs of capital repairs and improvements
and administrative rent for management services in the amount of 1.0% of the
then applicable Base Rent.
“Business Day” means any day that is not a Saturday, a Sunday or other day that
(a) is a statutory holiday under the federal Laws of the United States or (b) is
otherwise a day on which banks in San Diego, California are authorized or
obligated by Law or executive order to remain closed.
“Computation Year” means each twelve (12) consecutive month period commencing on
January 1 of each calendar year during the Term.
“Contract” means any loan or credit agreement, indenture, debenture, note, bond,
mortgage, deed of trust, lease, sublease, license, or contract.
“Environmental Laws” means, collectively, Laws and Judgments relating to
pollution or the protection of the environment or natural resources.
“Expenses” means, individually or collectively, Project Expenses and/or Building
Operating Expenses, as the context may require.
“Governmental Authority” means any government, court, regulatory or
administrative agency, commission or authority or other legislative, executive
or judicial governmental entity (in each case


40



--------------------------------------------------------------------------------





including any self-regulatory organization), whether federal, state or local,
domestic, foreign or multinational.
“Insurance Expenses” means the total costs and expenses paid or incurred by
Landlord in connection with the obtaining of insurance on the San Diego
Facility, including premiums for commercial general liability insurance and
all-risk, fire, and extended coverage insurance, earthquake insurance, and flood
or surface water coverage.
“Judgment” means an order, judgment, injunction, ruling, writ or decree of any
Governmental Authority.
“Laws” means all state, federal, local, national, foreign or multinational laws,
statutes, ordinances, codes, rules or regulations.
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, known or unknown, absolute or contingent, matured or unmatured
or determined or determinable, including those arising under any law, Action or
Judgment of a Governmental Authority and those arising under any Contract.
“Life Safety and Security Costs” means all reasonable costs to (1) install,
maintain, repair, and replace all life safety systems, including (a) costs of
fire alarm systems serving a Building, the Premises or the Amenity Center, and
(b) costs of security and security systems at the Land, including service or
maintenance Contracts with independent contractors for Land security and
security personnel, and (2) comply with any applicable Laws now in force or
hereafter adopted, including the Americans with Disabilities Act, and costs,
fines, or penalties incurred due to violation of the same.
“Maintenance and Repair Costs” means all costs to maintain, replace and repair a
Building, the Premises, or any part of a Building or the Premises, including (a)
costs paid to Third Parties under maintenance, management, and service Contracts
for janitorial, security, and refuse removal services; (b) costs to maintain,
repair, and replace the structural portions of the roofings and the roof
coverings of a Building; (c) costs to maintain, repair, and replace the heating,
ventilating, air conditioning, interior sprinkler systems, plumbing, sewer,
drainage, electrical, fire protection, escalator, elevator, life safety and
security systems (collectively, the “Systems”) and any damage or repairs
necessary to be made to a Building or the Premises as a result of a failure or
other issue with any such Systems; (d) costs of window glass replacement and
repair; (e) costs of any repairs to the foundation, the footings, the floor
slabs, and the load-bearing walls and exterior walls of the Buildings located at
a Building, the Premises, the Amenity Center or any part of a Building, the
Premises, or the Amenity Center; and (f) the cost of capital improvements or
repairs, amortized on a pro rata basis over the useful life of such capital
improvement or repairs as reasonably determined by Landlord taking into account
all relevant factors.
“Non-Qualifying Expenses” means, collectively, (a) expenses incurred for repairs
or other work occasioned by fire, windstorm, or other casualty of an insurable
nature, or by condemnation to the extent reimbursed by insurance proceeds, it
being agreed that any insurance deductibles payable under Landlord’s insurance
policies shall be deemed to be a Building Operating Expense; (b) fees,


41



--------------------------------------------------------------------------------





costs, and other expenses incurred in connection with negotiations or disputes
with tenants, other occupants, or prospective tenants or occupants, or in
connection with any financing arrangements of Landlord, including promotional
and marketing costs and leasing commissions, attorneys’ fees, and rent and other
costs incurred in connection with a management or leasing office; (c) expenses
incurred in a tenant build-out, renovating, or otherwise improving or
decorating, painting, or redecorating space for other tenants, including permit,
license, design, space planning, and inspection costs; (d) expenses in
connection with services or other benefits of a type which are not provided to
Tenant but which are provided to another tenant or occupant (including
Landlord); (e) costs of depreciation and amortization; (f) reserves; (g) costs
of any item covered by warranty; (h) costs considered to be of a capital nature
under Generally Accepted Accounting Principles (“GAAP”), except as set forth in
clause (f) of the definition of Maintenance and Repair Costs; (i) costs incurred
due to violation by Landlord or any tenant of the terms and conditions of any
lease; (j) costs or fees paid to Landlord or its Affiliates to the extent in
excess of competitive costs or fees paid to independent suppliers and
contractors; (k) interest on debt or amortization payments on any mortgages, and
rental payments on any ground lease or other underlying lease; (l) Landlord’s
general overhead or costs incurred in the operation of the business of the legal
entity which constitutes Landlord; (m) compensation or benefits provided to
clerks, attendants, or other persons in commercial concessions operated by
Landlord; (n) costs of sculpture, paintings, or other objects purporting to be
art; (o) travel, entertainment, and gift costs; (p) [intentionally deleted]; (q)
salaries, wages, benefits and other compensation paid to (i) personnel of
Landlord or its agents or contractors above the position of the person,
regardless of title, who has day-to-day management responsibility for the San
Diego Facility or (ii) officers and employees of Landlord or its affiliates to
the extent not assigned to the operation, management, maintenance or repair of
the San Diego Facility (provided, however, that with respect to any such person
who does not devote substantially all of his or her employed time to the San
Diego Facility, the salaries, wages, benefits and other compensation of such
person shall be prorated to reflect time spent on matters related to operating,
managing, maintaining or repairing the San Diego Facility in comparison to the
time spent on matters unrelated to operating, managing, maintaining or repairing
the San Diego Facility); (r) property management fees to the extent in excess of
one percent (1%) of the Base Rent; (s) costs arising from or relating to the
presence or release of any Hazardous Materials introduced to, or transported to
or from, the San Diego Facility by or on behalf of Landlord or any of its
Affiliates or its or their Representatives; (t) rentals for items (except when
needed in connection with normal repairs and maintenance of permanent systems)
which if purchased, rather than rented, would constitute a capital improvement
except as set forth in clause (f) of the definition of Maintenance and Repair
Costs; (u) costs of signs in or on the Building or the Land or elsewhere at the
San Diego Facility identifying Landlord or other tenants’ signs; and (v) costs
arising from Landlord’s charitable or political contributions.
“Notice” means any written notice, request demand or other communication
specifically referencing this Agreement and given in accordance with Section 23.
“Parking Area Operating Expenses” means all costs to operate, maintain, repair,
replace, supervise, insure, and administer the Parking Areas, and further
including all supplies, materials, labor, and equipment used in or related to
the operation and maintenance of the Parking Areas,


42



--------------------------------------------------------------------------------





including all costs of resurfacing and restriping the Parking Areas, walkways,
driveways, curbs, lighting systems, and security services, if any, provided by
Landlord for the Parking Areas.
“Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a Governmental Authority.
“Project Expenses” means the total of the Amenity Center Operating Expenses,
Parking Area Operating Expenses, Insurance Expenses, and Taxes and any costs or
expenses incurred by Landlord under any declaration of conditions, covenants and
restrictions and/or similar documents encumbering the San Diego Facility.
“Representatives” means, with respect to any Person, its officers, directors,
employees, consultants, agents, financial advisors, investment bankers,
attorneys, accountants, other advisors, Affiliates and other representatives.
“Systems” means all Building systems, including without limitation, mechanical,
electrical, plumbing, heating, ventilation and air conditioning.
“Taxes” means all real estate taxes and assessments, which shall include any
form of tax, assessment (including any special or general assessments and any
assessments or charges for Utilities or similar purposes included within any tax
bill for the San Diego Facility, including entitlement fees, allocation unit
fees or any similar fees or charges), fee, license fee, business license fee,
levy, penalty (only to the extent a result of Tenant’s delinquency), sales tax,
rent tax, occupancy tax, or other tax (other than net income, transfer, or
franchise taxes), imposed by any Governmental Authority having the power to tax.
“Tenant’s Project Share” shall be the percentage derived by dividing the
rentable area of the Premises (as the same may be increased by the Must Take
Space from time to time) by the total rentable area within the San Diego
Facility. As of the Commencement Date, Tenant’s Project Share shall be deemed to
be sixty and seven tenths percent (60.68%) and shall thereafter be updated
following the Must Take Spaces being added to the Premises.
“Third Party” means any Person other than Tenant, Landlord and their respective
Affiliates.
“Utility Expenses” means the cost of all electricity, water, gas, sewers, oil,
and other utilities (collectively, “Utilities”) serving the San Diego Facility.
[Signatures on the following page]




43



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Lease as of the Effective
Date.
 
LANDLORD:
 
 
ARE-SD REGION NO. 48, LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
 
 
a Delaware limited partnership, managing member
 
 
 
 
 
 
By:
ARE-QRS CORP.,
 
 
 
a Maryland corporation,
 
 
 
general partner
 
 
 
 
 
 
By:
/s/ Gary Dean
 
 
 
Gary Dean
 
 
Its:
Senior Vice President
 
 
 
RE Legal Affairs



[Landlord’s Signature Page to Lease Agreement]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Lease as of the Effective
Date.
 
 
TENANT:
 
 
 
QUIDEL CORPORATION, a Delaware corporation
 
 
 
By:
/s/ Randall J. Steward
 
Name:
Randall J. Steward
 
Title:
CFO
 
 
 



[Tenant’s Signature Page to Lease Agreement]



--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION AND DEPICTION
OF THE LAND
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN DIEGO IN THE
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
PARCEL A:
PARCEL NO. 1 (APN 341-470-07):
LOT 7 OF FENTON CARROLL CANYON, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF, NO. 14555, FILED IN THE OFFICE OF
THE COUNTY RECORDER OF SAN DIEGO COUNTY, ON MARCH 10, 2003.
PARCEL NO. 2 (APN 341-470-16):
PARCEL 2 OF PARCEL MAP NO. 21038. IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF, FILED IN THE OFFICE OF THE COUNTY
RECORDER OF SAN DIEGO COUNTY, ON MARCH 27, 2013.


Exhibit A

--------------------------------------------------------------------------------






EXHIBIT B
DEPICTION OF THE AMENITY CENTER


exhibitb.jpg [exhibitb.jpg]


Exhibit B

--------------------------------------------------------------------------------






EXHIBIT C
INTENTIONALLY OMITTED


Exhibit C

--------------------------------------------------------------------------------






EXHIBIT D
INTENTIONALLY DELETED




Exhibit D

--------------------------------------------------------------------------------






EXHIBIT E
MAINTENANCE RESPONSIBILITY MATRIX




(Attached)


Exhibit E

--------------------------------------------------------------------------------





exechart.jpg [exechart.jpg]


